

EXHIBIT 3
Plan Support Agreement



    1

--------------------------------------------------------------------------------




Execution Version
PLAN SUPPORT AGREEMENT

--------------------------------------------------------------------------------

THIS AGREEMENT IS NOT AN OFFER REGARDING ANY SECURITIES OR A SOLICITATION OF
ACCEPTANCES OF A CHAPTER 11 PLAN. SUCH OFFER OR SOLICITATION ONLY WILL BE MADE
IN COMPLIANCE WITH ALL APPLICABLE SECURITIES LAWS AND/OR PROVISIONS OF THE
BANKRUPTCY CODE. THIS AGREEMENT HAS NOT BEEN AUTHORIZED BY ANY REGULATORY
AUTHORITY. IT IS PROTECTED BY RULE 408 OF THE FEDERAL RULES OF EVIDENCE AND ANY
OTHER APPLICABLE STATUTES OR DOCTRINES PROTECTING THE USE OR DISCLOSURE OF
CONFIDENTIAL SETTLEMENT DISCUSSIONS.






--------------------------------------------------------------------------------

Execution Version

This PLAN SUPPORT AGREEMENT (together with, and incorporating herein by
reference, all exhibits attached hereto, including the Plan Term Sheet and the
Supplemental Term Sheet, the “Agreement”) is made and entered into as of May 13,
2013, by and among:
(a)
Residential Capital, LLC (“ResCap”) and certain of its direct and indirect
subsidiaries (collectively, the “Debtors”);

(b)
Ally Financial Inc. (“AFI”) on its own behalf and on behalf of Ally;

(c)
The Official Committee of Unsecured Creditors as appointed by the Bankruptcy
Court (the “Creditors’ Committee”); and

(a)
The Consenting Claimants (as defined below).

RECITALS
WHEREAS, on May 14, 2012 (the “Petition Date”), each of the Debtors filed a
voluntary petition for relief under chapter 11 of the Bankruptcy Code, 11 U.S.C.
§§ 101-1532 (the “Bankruptcy Code”), with the United States Bankruptcy Court for
the Southern District of New York (the “Bankruptcy Court”) commencing cases that
are being jointly administered under the caption In re Residential Capital, LLC,
Case No. 12-12020 (collectively, the “Chapter 11 Cases”);
WHEREAS, prior to the Petition Date, AFI entered into a settlement and plan
sponsor agreement with ResCap (the “Original AFI-ResCap Settlement”) [Ex. 8 of
ECF No. 6];
WHEREAS, the Original AFI-ResCap Settlement terminated in accordance with its
terms on February 28, 2013;
WHEREAS, on July 3, 2012, the U.S. Trustee appointed Arthur J. Gonzalez, Esq. as
an examiner (the “Examiner”) [ECF No. 674] to conduct an investigation of, among
other things, the Original AFI-ResCap Settlement, and the Examiner is expected
to release his report (the “Examiner’s Report”) in early May 2013 [ECF No.
2868];
WHEREAS, the Creditors’ Committee undertook an investigation of, among other
things, certain related-party transactions between the Debtors, AFI and other
non-Debtor affiliates, and, as a result of that investigation, filed a motion
seeking standing to pursue certain estate claims and causes of action against
AFI and its affiliates on April 11, 2013 [ECF No. 3421];
WHEREAS, on November 21, 2012, the Bankruptcy Court approved the Debtors’ sale
of their platform servicing assets [ECF No. 2246] and their whole loan assets
[ECF No. 2247] for an aggregate purchase price of $4.5 billion, and such sales
closed on or before February 15, 2013;
WHEREAS, on December 26, 2012, upon a motion by the Debtors, the Bankruptcy
Court appointed the Honorable James M. Peck as mediator to assist the Parties in
resolving certain issues relating to the formulation and confirmation of a
chapter 11 plan, with mediation to conclude on May 31, 2013 [ECF Nos. 2519 and 3
101 ];

2



--------------------------------------------------------------------------------

Execution Version

WHEREAS, the Debtors, the Creditors’ Committee, the Consenting Claimants, and
AFI have engaged in arm’s-length, good faith negotiations regarding the
formulation of a consensual chapter 11 plan and a resolution of all claims and
disputes between them and have agreed upon a plan term sheet, as set forth in
Exhibit A attached hereto (the “Plan Term Sheet”), and a supplemental term
sheet, as set forth in Exhibit B attached hereto (the “Supplemental Term Sheet”
and, together with the Plan Term Sheet, the “Term Sheets”);
WHEREAS, the Plan Proponents intend to jointly propose, and each Supporting
Party intends to support, a chapter 11 plan that encompasses and comports with
each of the terms of this Agreement;
WHEREAS, subject to the caveats set forth herein regarding Bankruptcy Court
approval, the Debtors and the Creditors’ Committee will use Agreed Efforts (as
defined herein) to obtain Bankruptcy Court approval of their entry into this
Agreement and the Plan in accordance with the Bankruptcy Code and the terms of
this Agreement, and each Party will use its Agreed Efforts to cooperate in that
regard; and
WHEREAS, in expressing such support and commitment, the Parties recognize that
this Agreement is subject to and limited by the solicitation requirements of
applicable bankruptcy law.
NOW, THEREFORE, in consideration of the foregoing and the premises, mutual
covenants, and agreements set forth herein and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Parties agree as follows:
Section 1.
Definitions. In addition to the terms defined in the above Recitals, as used in
this Agreement, the following terms shall have the meanings specified below.

“AIG” means AIG Asset Management (U.S.), LLC, as investment advisor for certain
affiliated entities that have filed proofs of claim in the Chapter 11 Cases.
“Ally” means AFI and its direct and indirect subsidiaries excluding the Debtors.
“Agreed Efforts” means (1) with respect to the obligations of all Parties, other
than FGIC, the use of Best Efforts, but shall not include the expenditure of out
of pocket costs other than for the fees and expenses of attorneys and existing
financial advisors (including testimony as experts, if necessary); and (2) with
respect to the obligations of FGIC, the use of commercially reasonable efforts,
which shall include (a) the expenditure of out of pocket costs for the fees and
expenses of attorneys and existing financial advisors (including testimony as
experts, if necessary) and (b) the personal participation, including as
requested by the Parties, of John Dubel, and any other senior executives of FGIC
as appropriate.
“Allstate” means Allstate Insurance Company and its subsidiaries and affiliates.
“Approved Plan Documents” has the meaning set forth in Section 2 hereof.
“Automatic Stay” has the meaning set forth under section 362 of the Bankruptcy
Code.

    3

--------------------------------------------------------------------------------

Execution Version

“Best Efforts” means the obligation to act with honesty, expedience, and good
faith in light of one’s own capabilities, taking into account the context of the
transaction; provided, that “best efforts to resolve or defeat all objections to
the Plan” shall in no event (i) require any Consenting Claimant to accept a
treatment that discriminates unfairly or that is not fair and equitable under 11
U. S.C. § 1129(b), (ii) require Ally to pay more than the Ally Contribution, or
(iii) require any Party to expend its own resources beyond professional fees
required to prosecute the Plan. For the avoidance of doubt, the Term Sheets do
not contemplate treatment that discriminates unfairly or that is not fair and
equitable under 11 U. S.C. § 1129(b).
“BNY Mellon” means The Bank of New York Mellon Trust Company, N.A. and The Bank
of New York Mellon each solely in its capacity as trustee, indenture trustee,
securities administrator, co-administrator, paying agent, grantor trustee,
master servicer, custodian and/or similar agency capacities in respect of
certain of the RMBS Trusts.
“Business Day” means any day other than Saturday, Sunday and any day that is a
legal holiday or a day on which banking institutions in New York, New York are
required or authorized by law or governmental action to close.
“Causes of Action” means any and all Claims, actions, causes of action, choses
in action, rights, demands, suits, claims, liabilities, encumbrances, lawsuits,
adverse consequences, debts, damages, dues, sums of money, accounts, reckonings,
deficiencies, bonds, bills, disbursements, expenses, losses, specialties,
covenants, contracts, controversies, agreements, promises, variances,
trespasses, judgments, remedies, rights of set-off, third-party claims,
subrogation claims, contribution claims, reimbursement claims, indemnity claims,
counterclaims, and cross- claims (including those of the Debtors, and/or the
bankruptcy estate of any Debtor created pursuant to sections 301 and 541 of the
Bankruptcy Code upon the commencement of the Chapter 11 Cases), whether known or
unknown, foreseen or unforeseen, suspected or unsuspected, liquidated or
unliquidated, fixed or contingent, matured or unmatured, disputed or undisputed,
whether held in a personal or representative capacity, that are or may be
pending as of the date hereof or instituted hereafter against any entity, based
in law or equity, including under the Bankruptcy Code, whether direct, indirect,
derivative, or otherwise and whether asserted or unasserted as of the date
hereof.
“Claims” has the meaning set forth in section 101(5) of the Bankruptcy Code.
“Confirmation Order” means the order of the Bankruptcy Court approving the Plan
and that is an Approved Plan Document.
“Consenting Claimants” means, collectively, AIG, Allstate, FGIC, the Kessler
Class Claimants, Mass Mutual, MBIA, Prudential, the RMBS Trustees, the Steering
Committee Consenting Claimants, the Talcott Franklin Consenting Claimants, the
Supporting Senior Unsecured Noteholders, Wilmington Trust, Paulson, and any
other parties that agree to be bound by the terms of the Plan Support Agreement.
Each of the foregoing parties is a Consenting Claimant.
“DB” means Deutsche Bank Trust Company Americas and Deutsche Bank National Trust
Company each solely in its capacity as trustee, indenture trustee, securities
administrator, co-

    4

--------------------------------------------------------------------------------

Execution Version

administrator, paying agent, grantor trustee, custodian and/or similar agency
capacities in respect of certain of the RMBS Trusts.
“Definitive Documents” means the Plan, the Disclosure Statement, the
Confirmation Order, and any documents related thereto or contemplated therein.
“Disclosure Statement” means a disclosure statement that (1) is filed in
connection with, and in support of, the Plan, (2) is materially consistent in
all respects with this Agreement, and (3) is an Approved Plan Document, as the
same may be amended, supplemented, or otherwise modified as provided herein.
“FGIC” means Financial Guaranty Insurance Company.
“FHFA” means Federal Housing Finance Agency.
“HSBC” means HSBC Bank USA, N.A. solely in its capacity as trustee in respect of
certain of the RMBS Trusts.
“Institutional Investors” means the Steering Committee Consenting Claimants and
the Talcott Franklin Consenting Claimants.
“Investors” means the current or former holders of RMBS, in such capacity.
“Kessler Class Claimants” means the putative class of persons represented in the
consolidated class action entitled In re: Community Bank of Northern Virginia
Second Mortgage Lending Practice Litigation, filed in the United States District
Court for the Western District of ennsylvania, MDL No. 1674, Case Nos. 03-0425,
02-01201, 05-0688, 051386, asserting claims against the Debtors including but
not limited to violations of RESPA, TILA, HOEPA, and RICO
“LDTC” means Law Debenture Trust Company of New York solely in its capacity as
separate trustee in respect of certain of the RMBS Trusts.
“MassMutual” means Massachusetts Mutual Life Insurance Company and its
subsidiaries and affiliates.
“MBIA” means MBIA Insurance Corporation and its subsidiaries and affiliates.
“Milestones” means the deadlines and conditions set forth in the Plan Term
Sheet.
“Monolines” means the insurers who provided insurance policies in connection
with certain of the RMBS Trusts.
“Qualified Marketmaker” means an entity that (i) holds itself out to the market
as standing ready in the ordinary course of its business to purchase from
customers and sell to customers Claims against the Debtors (including debt
securities or other debt) or enter with customers into long and short positions
in Claims against the Debtors (including debt securities or other debt), in its
capacity as a dealer or market maker in such Claims against the Released Parties
and (ii) is in fact regularly

    5

--------------------------------------------------------------------------------

Execution Version

in the business of making a market in Claims against issuers or borrowers
(including debt securities or other debt).
“Parties” means the Debtors, the Creditors’ Committee, and the Supporting
Parties. Each of the foregoing Parties is a Party.
“Paulson” means funds and accounts managed by Paulson & Co. Inc., holders of
Senior Unsecured Notes. Paulson shall be deemed a Consenting Claimant and a
Supporting Senior Unsecured Noteholder.
“Plan” means a chapter 11 plan to be jointly proposed by the Creditors’
Committee and the Debtors in each of the Chapter 11 Cases, that contains the
same terms set forth in, and is otherwise materially consistent with, this
Agreement and that is an Approved Plan Document, as the same may be amended,
supplemented, or otherwise modified as provided herein.
“Plan Proponents” means the Debtors and the Creditors’ Committee.
“Prudential” means Prudential Insurance Company of America and its subsidiaries
and affiliates.
“Representatives” means a person’s or entity’s former and current officers,
former and current directors, former and current principals, employees, agents,
financial advisors, attorneys, accountants, investment bankers, consultants, and
other professionals, each solely in its capacity as such; provided, that
“Representatives” shall not include, in the case of Ally or the Debtors, an
underwriter that is unaffiliated with Ally or the Debtors against which an
Investor has a pending or tolled action.
“RMBS” means residential mortgage-backed securities, notes and certificates
related to the RMBS Trusts.
“RMBS Monoline Trusts” means RMBS Trusts or tranches of RMBS Trusts for which a
Monoline provided insurance policies.
“RMBS Settlement” means the Debtors’ agreements with certain Institutional
Investors relating to claims of the RMBS Trusts as modified in the Supplemental
Term Sheet (as defined in the Plan Term Sheet).
“RMBS Trustees” means BNY Mellon, DB, USB, HSBC, LDTC, and WFB.
“RMBS Trusts” means all residential mortgage-backed securitization trusts, net
interest margin trusts and similar trusts for which the Debtors act as sponsor,
depositor, servicer, master servicer or in similar capacities.
“Senior Unsecured Notes” means the outstanding senior unsecured notes issued by
ResCap under the Indenture dated as of June 24, 2005, and certain supplements
thereto.

    6

--------------------------------------------------------------------------------

Execution Version

“Solicitation” means the Debtors’ solicitation of votes in favor of the Plan
following approval by the Bankruptcy Court of the Disclosure Statement pursuant
to section 1125 of the Bankruptcy Code.
“Steering Committee Consenting Claimants” means certain investors in RMBS backed
by mortgage loans held by securitization trusts associated with securitizations
sponsored by the Debtors between 2004 and 2007 and represented by Kathy Patrick
of Gibbs & Bruns LLP and Keith H. Wofford of Ropes & Gray LLP.
“Supporting Parties” means each of Ally and the Consenting Claimants.
“Supporting Senior Unsecured Noteholders” means the holders of the Senior
Unsecured Notes that have executed (or joined) this Agreement.
“Syncora” means Syncora Guarantee Inc. and its subsidiaries and affiliates.
“Talcott Franklin Consenting Claimants” means certain investors in RMBS backed
by mortgage loans held by securitization trusts associated with securitizations
sponsored by the Debtors between 2004 and 2007 led by Talcott Franklin of
Talcott Franklin, P.C.
“Termination Event” means any of the events set forth in Section 6.1 hereof,
whatever the reason for such Termination Event and whether it is voluntary or
involuntary.
“Termination Notice” means written notice provided upon the occurrence of a
Termination Event, by any Party seeking to terminate to the other Parties
specifying the clause hereto pursuant to which such termination is made.
“USB” means U.S. Bank National Association solely in its capacity as trustee,
indenture trustee, securities administrator, co-administrator, paying agent,
grantor trustee, master servicer, custodian and/or similar agency capacities in
respect of certain of the RMBS Trusts.
“WFB” means Wells Fargo Bank, N.A. solely in its capacity as trustee, indenture
trustee, securities administrator, co-administrator, paying agent, grantor
trustee, master servicer, custodian and/or similar agency capacities in respect
of certain of the RMBS Trusts.
“Wilmington Trust” means Wilmington Trust, National Association, not
individually, but solely in its capacity as Indenture Trustee for the Senior
Unsecured Notes.
Section 2.
Plan.

(a)
Each Party agrees, solely with respect to itself, that it will negotiate the
Definitive Documents in good faith, and such Definitive Documents will be
materially consistent in all respects with the Term Sheets, and otherwise in
form and substance reasonably acceptable to the Parties, and that, upon
execution, the terms and conditions set forth in the Term Sheets are not subject
to further negotiation or change. Notwithstanding anything to the contrary
herein, in no event shall the Plan or the Definitive Documents increase or
decrease directly or indirectly the settlement


    7

--------------------------------------------------------------------------------

Execution Version

consideration or otherwise require any amount to be payable, directly or
indirectly, by Ally beyond the settlement consideration. If the Plan and the
Definitive Documents satisfy the criteria in this Section 2(a), they will be
considered the “Approved Plan Documents.”
(b)
Each Party agrees, solely with respect to itself, to support the releases and
exculpatory provisions set forth in the Term Sheets and that such releases and
exculpatory provisions will not be severable or modified in the Plan or the
Confirmation Order.

(c)
No changes may be made to this Agreement, and no material variations from the
this Agreement may be made to the Plan or the other approved Plan Documents
without the approval of each Party.

Section 3.
The Debtors’ Obligations Under this Agreement.

3.1    Confirmation of the Plan; Debtors’ Obligations.
As long as this Agreement has not been terminated, and notwithstanding the
issuance of the Examiner’s Report or any findings contained therein, the Debtors
agree to:
(a)
file this Agreement with the Bankruptcy Court, along with a motion for entry of
an order (the “PSA Order”) to approve this Agreement and the Debtors’ and RMBS
Trustees’ entry into this Agreement, which order shall include the findings set
forth in Section 5.2, within one Business Day of executing the Supplemental Term
Sheet, and in no event later than in accordance with the Milestones;

(b)
take any and all Agreed Efforts to effectuate the terms of this Agreement,
including prosecuting the terms of this Agreement in accordance with the
Milestones, and on terms consistent with this Agreement; and

(c)
not enter into any agreements with holders of any Claims, other than the
Consenting Claimants, relating to the allowance, estimation, validity, extent or
priority of any Claim in an amount over $200,000 individually and $25,000,000 in
the aggregate prior to the entry of the Confirmation Order without the prior
consent of the Creditors’ Committee.

3.2    Confirmation of the Plan; Plan Proponents’ Obligations.
As long as this Agreement has not been terminated, and notwithstanding the
issuance of the Examiner’s Report or any findings contained therein, the Plan
Proponents agree to:
(a)
in accordance with the terms of this Agreement, including the Milestones, (i)
file the Plan and the Disclosure Statement with the Bankruptcy Court, (ii) use
Agreed Efforts to obtain Bankruptcy Court approval of the Disclosure Statement,
(iii) as soon as practicable following approval of the Disclosure Statement by
the Bankruptcy Court, use Agreed Efforts to cause the solicitation of votes to
approve the Plan and seek entry of the Confirmation Order; (iv) without in any
way limiting


    8

--------------------------------------------------------------------------------

Execution Version

the rights of the Creditors’ Committee or any Supporting Party pursuant to this
Agreement, including, without limitation, pursuant to Section 2(b) hereof, give
the Supporting Parties the reasonable opportunity to review prior to filing any
amendment, modification, or supplement to the Plan or Disclosure Statement or
any other proposed filing in the Chapter 11 Cases related to the prosecution of
the Plan or Disclosure Statement (including, without limitation, any other
motion regarding solicitation and voting procedures) and consider in good faith
any such comments, and (v) use Agreed Efforts to obtain any and all required
regulatory and/or third-party approvals for the transactions embodied in the
Plan and the Term Sheets;
(b)
until the termination of this Agreement, not withdraw the Plan or amend or
modify the Plan in any material manner without the reasonable consent of the
Consenting Claimants and Ally; and

(c)
neither take, nor encourage any other person or entity to take, any action which
would, or would reasonably be expected to, breach or be inconsistent with this
Agreement or the Plan or delay, impede, appeal against, or take any other
negative action, directly or indirectly, to interfere with the acceptance of the
Plan.

Notwithstanding anything to the contrary herein, all documents related to
Solicitation, including noticing of any hearing on confirmation of the Plan,
will be in form and substance satisfactory to Ally, the Debtors, and the
Creditors’ Committee, and the RMBS Trustees. All documents related to
Solicitation, including noticing of any hearing on confirmation of the Plan,
will be in form and substance reasonably satisfactory to all other Consenting
Claimants.
Section 4.
Creditors’ Committee’s and Supporting Parties’ Obligations Under this Agreement.

4.1    Support of the Plan.
As long as this Agreement has not been terminated and notwithstanding the
issuance of the Examiner’s Report or anything contained therein, the Creditors’
Committee and each Supporting Party agrees, solely with respect to itself:
(d)
to use Agreed Efforts to (i) facilitate the filing of this Agreement with the
Bankruptcy Court, along with a motion to approve this Agreement, within one
Business Day of executing the Supplemental Term Sheet and (ii) support approval
from the Bankruptcy Court for the Debtors to enter into this Agreement on
shortened notice, and in no event later than in accordance with the Milestones;

(e)
to support approval of this Agreement and the Disclosure Statement and support
confirmation of the Plan as soon as reasonably practicable in accordance with
the Milestones, and on terms consistent with this Agreement and the Term Sheets;

(f)
not to (i) object to confirmation of the Plan or the Disclosure Statement, (ii)
object to, or otherwise commence any proceeding to oppose, alter, delay or
impede the Plan


    9

--------------------------------------------------------------------------------

Execution Version

or the other Approved Plan Documents, (iii) object to, or otherwise oppose, the
extension of the Debtors’ exclusive right to file a plan of reorganization
pursuant to section 1121 of the Bankruptcy Code, so long as all of the
milestones under the Term Sheets have been met; (iv) vote (to the extent
entitled to vote) for, consent to, support or participate in the formulation of
any chapter 11 plan other than the Plan, (v) directly or indirectly seek,
solicit, negotiate or support any chapter 11 plan other than the Plan, or any
sale or disposition of the remaining assets of the Debtors, or any dissolution,
winding up, liquidation, merger, transaction, reorganization or restructuring of
the Debtors, if such action reasonably could be expected to prevent, delay or
impede the successful implementation of the Plan and the other Approved Plan
Documents, (vi) object to the Solicitation or support any such objection by a
third party, or (vii) take any other action not required by law that is
inconsistent with, or that would materially delay, the confirmation or
consummation of the Plan;
(g)
to stay all litigation (including contested motions) and discovery or the
pursuit of any actual or potential Causes of Action pending against, or subject
to tolling agreements with, the Debtors or Ally, or the pursuit to obtain
standing to pursue such litigation or any such Causes of Action and conversely,
Ally agree that all statutes of limitation for any Causes of Action against the
Debtors or Ally (whether currently pending or tolled) that have not run prior to
the date of entry into this Agreement with respect to any claims against it
relating to the Debtors shall be tolled for a period ending not earlier than
60-days following the termination of this Agreement, provided, however, that (i)
the Kessler Class Claimants may continue to prosecute their class claims and the
Motion to Apply Bankruptcy Rule 7023 and to Certify Class Claims [Docket No.
2044] as they deem necessary consistent with this Agreement and (ii) any
Investor may continue to prosecute Causes of Action against any party other than
Ally, the Debtors, or their respective Representatives;

(h)
that, so long as its vote has been solicited in a manner sufficient to comply
with the requirements of sections 1125 and 1126 of the Bankruptcy Code,
including its receipt of the Disclosure Statement following approval of such by
the Bankruptcy Court under section 1125 of the Bankruptcy Code, it agrees to (i)
vote (to the extent entitled to vote) to accept the Plan by delivering its duly
executed and completed ballot accepting the Plan on a timely basis following the
commencement of the Solicitation; and (ii) not change or withdraw (or cause to
be changed or withdrawn) such vote;

(i)
to take any and all commercially reasonable necessary actions to effectuate the
terms of this Agreement; and

(j)
to support a partial paydown of no less than $800 million of the Junior Secured
Notes Secured Claim; provided that Ally is paid prior to any such paydown of the
Junior Secured Notes Secured Claim in cash in full in satisfaction of all
outstanding amounts owed under the Amended and Restated Credit Agreement, dated
as of December 30, 2009, among the GMACM, Residential Funding Company, LLC,
ResCap, GMAC Residential Holding Company, LLC, GMACRFC Holding Company, LLC,


    10

--------------------------------------------------------------------------------

Execution Version

Homecomings Financial, LLC, AFI and Wells Fargo Bank, N.A. (as amended or
supplemented); provided further that the terms of any Bankruptcy Court order
approving such paydown enforces the terms and conditions of the intercreditor
agreement between the Junior Secured Notes and Ally in all respects, provided,
further, however, that in the event the Plan does not become effective, any
paydown of Ally’s secured indebtedness will have no impact on, and be without
prejudice to, the rights of any Party to seek to recharacterize or equitably
subordinate Ally’s secured claims as if the paydown had not been made, and for
the Court to fashion any remedy in connection therewith.
4.2    Release of Ally
The Debtors, the Creditors’ Committee, and each of the Consenting Claimants
hereby agree to support the inclusion in the Plan of the Third Party Release set
forth in the Plan Term Sheet.
4.3    Transfer of Claims.
(a)    Each Supporting Party, other than the Institutional Investors, hereby
agrees, severally and not jointly, for so long as this Agreement shall remain in
effect as to it, not to sell, assign, transfer, pledge, hypothecate or otherwise
dispose of, directly or indirectly, any of its Claims, or convey, grant, issue
or sell any option or right to acquire any of its Claims or voting rights
related thereto or any other interest in any Claim (a “Transfer”), except to (i)
a party that is a Supporting Party or (ii) a party who agrees for the benefit of
the Parties to be bound by all the terms of this Agreement and to assume the
rights and obligations of the transferring Supporting Party by executing a
joinder in the form attached hereto as Exhibit C (a “Joinder”) and providing the
same to the Debtors on the date of the Transfer (a “Joining Supporting Party”)
and who delivers such Joinder to the Debtors and the Creditors’ Committee within
five (5) Business Days of the Transfer; provided, that an Investor’s transfer of
RMBS shall not be deemed a Transfer as long as the Causes of Action held by such
Investor are retained by the transferor. With respect to any Transfer
effectuated in accordance with this Section 4.3(a), such Joining Supporting
Party shall be deemed to be a Supporting Party for purposes of this Agreement
and shall have the same rights and obligations under this Agreement with respect
to the transferred Claims as the transferring Supporting Party. The Parties
acknowledge that this restriction does not apply to any Senior Unsecured
Noteholder that is not a Supporting Senior Unsecured Noteholder or a Joining
Supporting Party.
(b)    For so long as this Agreement shall remain in effect as to the
Institutional Investors, the Institutional Investors, collectively, shall
maintain holdings aggregating 25% of the voting rights in one or more classes of
Securities of not less than 235 of the Covered Trusts (as defined in the plan
support agreement between them and AFI dated May 13, 2012 (“Requisite
Holdings”); provided, however, that any reduction in Requisite Holdings caused
by: (a) sales by Maiden Lane I and Maiden Lane III; or (b) exclusion of one or
more trusts due to the exercise of Voting Rights by a third party guarantor or
financial guaranty provider, shall not be considered in determining whether the
Requisite Holdings threshold has been met. For the avoidance of doubt, other
than as set forth above, this Agreement shall not restrict the right of any
Institutional Investor to sell or exchange any securities issued by a Trust free
and clear of any encumbrance. The Institutional Investors will not sell any of
the securities issued by a Trust for the purpose of avoiding their

    11

--------------------------------------------------------------------------------

Execution Version

obligations under this Agreement, and each Institutional Investor commits to
maintain at least one position in one of the Securities in one of the Trusts
until the earliest of the dates set forth above.
(c)    Any purported Transfer or transaction involving any Claim that is subject
to section 4.3(a) does not comply with the procedures set forth in Section
4.3(a) shall be deemed void ab initio.
(d)    Notwithstanding anything herein to the contrary, (1) a Supporting Party
may Transfer any right, title or interest in Claims to an entity that is acting
in its capacity as a Qualified Marketmaker (a “Transfer to a QMM”) without the
requirement that the Qualified Marketmaker be or become a Supporting Party,
provided that such Transfer to a QMM shall only be valid if the Qualified
Marketmaker subsequently Transfers such right, title or interest in the Claims
to a transferee who is a Supporting Party (or becomes a Supporting Party at the
time of the Transfer pursuant to a Joinder in the form attached hereto as
Exhibit C) either (i) prior to the voting record date for the Plan (the “Voting
Record Date”) if the Transfer to a QMM is made prior to the Voting Record Date
or (ii) after the Voting Record Date if the Transfer to a QMM is made after the
Voting Record Date, and (2) if a Supporting Party, acting in its capacity as a
Qualified Marketmaker, acquires a right, title or interest in Claims from a
holder of Claims who is not a Supporting Party, it may Transfer such Claims
without the requirement that the transferee be or become a Supporting Party.
4.4    Further Acquisition of Claims.
This Agreement shall in no way be construed to preclude any Supporting Party or
any of its affiliates (as defined in section 101(2) of the Bankruptcy Code) from
acquiring additional Claims following its execution of the Agreement; provided,
that any such additional Claims acquired by any such Supporting Party shall
automatically be deemed to be subject to the terms of this Agreement. Each
Supporting Party further agrees that it will not knowingly create any subsidiary
or affiliate for the sole purpose of acquiring any Claims against or interests
in any of the Debtors without causing such affiliate to become a Party hereto
prior to such acquisition.
4.5    Representations and Warranties of Each Supporting Party.
Each Supporting Party represents that, as of the date hereof (a) it is either
(i) the legal and/or beneficial owner of its Claims, if any, (ii) counsel for
the putative class with respect to such Claims, if any, or (iii) the investment
manager for the legal and beneficial owners of Claims, if any, subject to this
Agreement as set forth on its signature page hereto or on an annex thereto, and
(b) subject to sections 5.4 and 7.5, it has full power to vote, dispose of, and
compromise such Claims.
Section 5.
Specific Parties’ Rights and Obligations.

5.1    FGIC Approval.
FGIC must obtain approval of this Agreement from FGIC’s Rehabilitator on or
before entry into this Agreement. FGIC will used Agreed Efforts to obtain the
Rehabilitation Court’s approval of this Agreement and that certain Settlement
Agreement to be entered into among the Debtors,

    12

--------------------------------------------------------------------------------

Execution Version

FGIC, The Bank of New York Mellon, The Bank of New York Mellon Trust Company,
N.A., U.S. Bank National Association and Wells Fargo Bank, N.A., each in its
capacity as RMBS Trustee, and the Institutional Investors (as defined therein),
dated not later than May 23, 2013, in each case by no later than August 19,
2013.
5.2    RMBS Trustees.
(e)    The RMBS Trustees will execute this Agreement and vote in favor of the
Plan on behalf of each RMBS Trust.
(f)    The Monolines and the Investors, including without limitation the
Institutional Investors, will withdraw all letters to the RMBS Trustees that
purport to direct them to take, or not to take, any actions that would be
inconsistent with this Agreement, the Term Sheets, the RMBS Settlement or the
Plan.
(g)    Notwithstanding anything to the contrary in this Agreement, the Term
Sheets or the Plan, if, prior to entry of the PSA Order, any RMBS Trustee that
receives an investor direction and indemnity consistent with the applicable
transaction documents from the requisite percentage of Investors in such RMBS
Trust that directs such RMBS to withdraw its execution of this PSA and the
agreement to vote in favor of the Plan, then, such RMBS Trustee shall have a
right, for such RMBS Trust, to withdraw the execution of this Agreement and the
agreement to vote in favor of the Plan as set forth in section 5.2(a).
(h)    The hearing for approval by the Bankruptcy Court of the Debtors’ motion
for entry of the PSA Order shall be scheduled on a date no earlier than
thirty-seven (37) days after the filing of that motion. The PSA Order and the
Confirmation Order shall include affirmative findings reasonably acceptable to
the RMBS Trustees that this Agreement, the RMBS Settlement, and the Plan are in
the best interests of Investors, that the RMBS Trustees acted in good faith and
in the best interests of the Investors in agreeing to this Agreement, the RMBS
Settlement and the Plan and such additional protective findings as the RMBS
Trustees may reasonably require relating to the actions and interests of the
RMBS Trusts and the RMBS Trustees in connection with this Agreement, the RMBS
Settlement and the Plan, provided, however, that the findings in such orders
shall be binding solely in connection with the RMBS Trustees and the RMBS Trusts
and the actions of the RMBS Trusts and the RMBS Trustees with respect to this
Agreement, the RMBS Settlement and the Plan.
5.3    Kessler Class Claims.
The obligations of counsel for the putative Kessler Class under this Agreement
are subject to satisfactory resolution of ongoing settlement negotiations with
the Debtors on or before the date specified in the Supplemental Term Sheet, and
ultimate approval of the settlement by a court of competent jurisdiction on or
before the date specified in the Supplemental Term Sheet, including with respect
to the amount of the allowed claim of the Kessler Class and other terms and
conditions of a settlement.
5.4    Senior Unsecured Notes

    13

--------------------------------------------------------------------------------

Execution Version

Not later than May 31, 2013, Wilmington Trust will recommend to holders of
Senior Unsecured Notes that they direct Wilmington Trust to enter into the Plan
Support Agreement in accordance with the terms of the Indenture, provided that
if such direction is not delivered by that date Wilmington Trust will no longer
be deemed a Party to this Agreement and Wilmington Trust will have no further
obligations under this Agreement.
5.5    Consenting Investors
The Investors executing this Plan Support Agreement have expressly relied upon
the written disclosures entitled “Ally – Filed & Tolled PLS Actions” made by
Ally on May 13, 2013, and acceptance of this Plan Support Agreement and such
Investors’ obligations hereunder are conditioned upon the accuracy of that
disclosure as of the date thereof.
Section 6.
Termination.

6.1    Termination Events.
The following shall be Termination Events:
(b)
the Bankruptcy Court has entered an order in any of the Chapter 11 Cases
appointing a trustee under chapter 11 of the Bankruptcy Code;

(c)
any of the Chapter 11 Cases is dismissed or converted to a case under chapter 7
of the Bankruptcy Code;

(d)
any court has entered a final, non-appealable judgment or order declaring this
Agreement or any material portion hereof to be unenforceable;

(e)
the releases set forth in the Plan Term Sheet are modified, amended, changed,
severed or otherwise altered in the Plan or any other Definitive Document in any
manner;

(f)
the Plan Support Agreement ceases to be binding on Ally or the Creditors’
Committee;

(g)
the Plan Support Agreement ceases to be binding on any Consenting Claimant;

(h)
the Examiner’s Report is disclosed to any party on or before the Bankruptcy
Court enters the PSA Order;

(i)
the Debtors file with the Bankruptcy Court a proposed disclosure statement,
chapter 11 plan, confirmation order or other related document that is not an
Approved Plan Document; and

(j)
the Milestones are not satisfied.

The foregoing Termination Events are intended solely for the benefit of the
Parties; provided, that, notwithstanding anything herein to the contrary, (a) a
Party may not seek to terminate this

    14

--------------------------------------------------------------------------------

Execution Version

Agreement based upon a material breach or a failure of a condition (if any) in
this Agreement arising out of its own actions or omissions in the event that
such actions or inactions violate the terms of this Agreement, (b) only the
Parties with termination rights with respect to the Milestones as identified in,
and in accordance with, the Plan Term Sheet may terminate their obligations
under this Agreement for failure to comply with section 6. 1 (i) with respect to
the applicable Milestone, and (c) Paulson may not seek to terminate this
Agreement under section 6.1(f) if Wilmington Trust ceases to be a party to this
Agreement.
6.2    Termination Event Procedures.
Except as provided in Section 6.1, upon the occurrence of a Termination Event,
any Party that is materially and adversely affected by such Termination Event
may terminate its obligations under this Agreement by providing a Termination
Notice to all other Parties to this Agreement utilizing the notice addresses in
section 10.13 hereof, and, unless the Party or Parties providing the Termination
Notice waives the Termination Event in writing no later than five (5) Business
Days after the date of such Termination Notice, such Party’s obligations and
benefits under this Agreement shall be terminated; provided, however, that a
Party shall not be required to demonstrate that it is “materially and adversely
affected” by a failure to satisfy the Milestones in Section 6. 1 (i) to exercise
its termination rights under section 6.1 of this Agreement.
Notwithstanding the foregoing, if a Termination Event as specified in clauses
(a), (b), or (c), of Section 6.1 hereof occurs, this Agreement shall
automatically terminate without further action by any Party. In the event the
Agreement is terminated as to any Party, such Party shall not have any
continuing liability or obligation under this Agreement and each Party shall
have all the rights and remedies available to it under applicable law; provided,
that no such termination shall modify any provision which by its express terms
survives the termination of this Agreement. Any termination of the Agreement
shall not restrict the Parties’ rights and remedies for any breach of the
Agreement by any Party, including the reservation of rights set forth in Section
8 hereof.
The Parties hereby waive any requirement under section 362 of the Bankruptcy
Code to lift the Automatic Stay in connection with giving any Termination Notice
(and agree not to object to any Party seeking to lift the Automatic Stay in
connection with giving any such notice, if necessary). In the event any Party
has terminated its obligations under this Agreement, the Debtors shall file with
the Bankruptcy Court a notice concerning such termination within three (3) days
of such termination.
6.3    Mutual Consent to Termination.
In addition to the Termination Events set forth in Section 6.1 hereof, this
Agreement shall be terminable immediately upon the mutual written agreement of
all of the Parties to terminate this Agreement.
6.4    Termination As a Result of the Plan Effective Date.
On the Effective Date, this Agreement shall terminate.

    15

--------------------------------------------------------------------------------

Execution Version

Section 7.
Mutual Representations, Warranties, and Covenants.

Each Party, solely on behalf of itself and its respective subsidiaries and
affiliates, makes the following representations, warranties, and covenants to
each of the other Parties, each of which are continuing representations,
warranties, and covenants:
7.1    Good Faith.
Such Party agrees to negotiate in good faith all of the documents and
transactions described in the Term Sheets and in this Agreement, including the
Definitive Documents.
7.2    Enforceability.
Subject to the Bankruptcy Court’s approval of the Debtors’ entry into this
Agreement and any relevant provisions of the Bankruptcy Code, this Agreement is
a legal, valid, and binding obligation, enforceable against the Debtors in
accordance with its terms. This Agreement is a legal, valid, and binding
obligation, enforceable against the Supporting Parties, other than the Debtors,
and, unless and until the condition in section 5.4 is satisfied, with respect to
Wilmington Trust, in accordance with its terms upon such Supporting Parties’
execution of this Agreement. This Agreement supersedes in all respects the
Original AFI-ResCap Settlement.
7.3    No Consent or Approval.
Except as expressly provided in this Agreement or as required by the Bankruptcy
Code, no consent or approval is required by any other entity in order for such
Party to carry out the provisions of this Agreement. Save that the Debtors make
no representations, warranties or covenants regarding insurer consent or
approval for (i) the assignment of insurance rights and/or (ii) any settlement
of the claims of the Kessler Class Claimants.
7.4    Power and Authority.
Such Party, if an Entity, is duly organized, validly existing, and in good
standing under the laws of its jurisdiction of organization and such Party has
all requisite corporate, partnership, or limited liability company power and
authority to enter into this Agreement and to perform its respective obligations
under this Agreement.
7.5    Recognition of Applicable Fiduciary Duty.
Such Party has reviewed this Agreement and has decided to enter into this
Agreement in the exercise of any applicable fiduciary duties. Such Party
acknowledges that the Examiner has been appointed and that the Examiner’s Report
is forthcoming, and such Party has included this fact in its applicable
fiduciary duties analysis. For the avoidance of doubt, no Party shall have the
ability to terminate this Agreement based in any way upon the Examiner’s Report
or any information, findings, or conclusions contained therein. Notwithstanding
anything to the contrary herein, the Parties acknowledge that Wilmington Trust’s
execution of this Agreement is not binding on or a limitation of the rights of
any Senior Unsecured Noteholder.

    16

--------------------------------------------------------------------------------

Execution Version

7.6    Governmental Consents.
Except as expressly provided herein, the execution, delivery, and performance by
such Party of this Agreement does not and shall not require any registration or
filing with or consent or approval of, or notice to, or other action to, with or
by, any federal, state, or other governmental authority or regulatory body,
except such filings as may be necessary and/or required under the federal
securities laws or as necessary for the approval of the Disclosure Statement and
confirmation of the Plan by the Bankruptcy Court.
7.7    No Conflicts.
The execution, delivery, and performance of this Agreement does not and shall
not: subject to obtaining the consents provided herein, violate any provision of
law, rule, or regulations applicable to such Party or, in the case of the
Debtors, any of its subsidiaries; violate such Party’s certificate of
incorporation, bylaws (or other formation documents in the case of a limited
liability company) or, in the case of the Debtors, those of any of its
subsidiaries; or (c) conflict with, result in a breach of or constitute (with
due notice or lapse of time or both) a default under any material contractual
obligation to which such Party or, in the case of the Debtors, any of their
subsidiaries, is a party.
Section 8.
No Waiver of Participation and Preservation of Rights.

This Agreement includes a proposed settlement among the Parties with respect to
each Party’s Claims and other disputes. Except as expressly provided herein,
nothing herein is intended to, does or shall be deemed in any manner to waive,
limit, impair, or restrict the ability of the Parties to protect and preserve
their rights, remedies, and interests, including their Claims against any of the
Debtors, any liens or security interests they may have in any assets of any of
the Debtors, or their full participation in the Chapter 11 Cases including
appearing as a party-in- interest in any matter to be adjudicated in the Chapter
11 Cases.
Without limiting the foregoing sentence in any way, if a Termination Event
occurs or if this Agreement is otherwise terminated for any reason or if the
transactions contemplated by the Plan are not consummated as provided herein or
therein, the Parties each fully reserve any and all of their respective rights,
remedies and interests under applicable law and at equity.
Section 9.
Acknowledgement.

THIS AGREEMENT IS THE PRODUCT OF NEGOTIATIONS BETWEEN THE PARTIES AND THEIR
RESPECTIVE REPRESENTATIVES. EACH PARTY HEREBY ACKNOWLEDGES THAT THIS AGREEMENT
IS NOT AND SHALL NOT BE DEEMED TO BE A SOLICITATION OF VOTES FOR THE ACCEPTANCE
OF A CHAPTER 11 PLAN FOR THE PURPOSES OF SECTIONS 1125 AND 1126 OF THE
BANKRUPTCY CODE OR OTHERWISE. THE DEBTORS WILL NOT SOLICIT ACCEPTANCES OF THE
PLAN FROM ANY PARTY UNTIL SUCH SOLICITATION HAS BEEN APPROVED BY THE BANKRUPTCY
COURT. EACH PARTY FURTHER ACKNOWLEDGES THAT NO SECURITIES OF ANY DEBTOR ARE
BEING OFFERED OR SOLD HEREBY AND THAT THIS AGREEMENT DOES

    17

--------------------------------------------------------------------------------

Execution Version

NOT CONSTITUTE AN OFFER TO SELL OR A SOLICITATION OF AN OFFER TO BUY ANY
SECURITIES OF ANY DEBTOR.
Section 10.
Miscellaneous Terms.

10.1    Effectiveness of Agreement; Binding Obligation; Assignment.
(a)
Effectiveness of Agreement. This Agreement shall be effective immediately
between the Parties upon execution of this Agreement by each Party; provided
that (a) this Agreement is executed on or before May 13, 2013, (b) the Examiner
Report shall be sealed through and including the earlier of (i) the date the
Bankruptcy Court approves the Plan Support Agreement, and (ii) July 3, 2013;
provided that if the Plan Support Agreement is terminated, the Examiner Report
may be unsealed the next business day after the effective date of such
termination, and (c) the examiner report is issued to no party prior to the
Parties executing the Supplemental Term Sheet; provided, however, that this
Agreement shall be effective with respect to the Debtors only upon Bankruptcy
Court approval of this Agreement.

(b)
Binding Obligation. Subject to Section 10.1(a) hereof and as otherwise provided
herein, this Agreement is a legally valid and binding obligation of the Parties
and their respective members, officers, directors, agents, financial advisors,
attorneys, employees, partners, affiliates, successors, assigns, heirs,
executors, administrators, and Representatives, other than a trustee or similar
representative appointed in the Chapter 11 Cases, enforceable in accordance with
its terms, and shall inure to the benefit of the Parties and their respective
members, officers, directors, agents, financial advisors, attorneys, employees,
partners, affiliates, successors, assigns, heirs, executors, administrators, and
Representatives. Nothing in this Agreement, express or implied, shall give to
any entity, other than the Parties and their respective members, officers,
directors, agents, financial advisors, attorneys, employees, partners,
affiliates, successors, assigns, heirs, executors, administrators, and
Representatives, any benefit or any legal or equitable right, remedy or claim
under this Agreement.

(c)
Assignment. Except as provided herein, rights or obligations of any Party under
this Agreement may not be assigned or transferred to any other entity.

10.2    Conflicts Among the Plan, the other Approved Plan Documents, and this
Agreement.
In the event of any conflict among the terms and provisions in (x) the Plan or
the other Approved Plan Documents and (y) this Agreement, the terms and
provisions of the Plan shall control.
10.3    Further Assurances.
The Parties agree to execute or cause to be executed and deliver or cause to be
delivered all such agreements, instruments and documents and take or cause to be
taken all such further actions

    18

--------------------------------------------------------------------------------

Execution Version

as may be reasonably necessary from time to time to carry out the intent and
purpose of this Agreement and to consummate the transactions contemplated
hereby.
10.4    Headings.
The headings of all sections of this Agreement are inserted solely for the
convenience of reference and are not a part of and are not intended to govern,
limit, or aid in the construction or interpretation of any term or provision
hereof.
10.5    Governing Law.
THIS AGREEMENT IS TO BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED IN SUCH
STATE, WITHOUT GIVING EFFECT TO THE CHOICE OF LAWS PRINCIPLES THEREOF.
FURTHER, BY ITS EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH OF THE PARTIES
HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT THE BANKRUPTCY COURT
SHALL HAVE EXCLUSIVE JURISDICTION OF ALL MATTERS ARISING OUT OF OR IN CONNECTION
WITH THIS AGREEMENT.
10.6    Complete Agreement, Interpretation, and Modification.
(a)
Complete Agreement. This Agreement constitutes the complete agreement between
the Parties with respect to the subject matter hereof and supersedes all prior
agreements, oral or written, between or among the Parties with respect thereto.

(b)
Interpretation. This Agreement is the product of negotiation by and among the
Parties. Any Party enforcing or interpreting this Agreement shall interpret it
in a neutral manner. There shall be no presumption concerning whether to
interpret this Agreement for or against any Party by reason of that Party having
drafted this Agreement, or any portion thereof, or caused it or any portion
thereof to be drafted.

(c)
Modification of Agreements. This Agreement may only be modified, altered,
amended, or supplemented by an agreement in writing signed by the Debtors, the
Creditors’ Committee and each of the Supporting Parties.

10.7    Execution.
This Agreement may be executed and delivered (by facsimile or otherwise) in any
number of identical counterparts, each of which, when executed and delivered,
shall be deemed an original and all of which together shall constitute the same
agreement. Except as expressly provided in this Agreement, each individual
executing this Agreement on behalf of a Party has been duly authorized and
empowered to execute and deliver this Agreement on behalf of said Party.
10.8    Specific Performance.

    19

--------------------------------------------------------------------------------

Execution Version

Each Party acknowledges that the other Parties would be irreparably damaged if
this Agreement were not performed in accordance with its specific terms or were
otherwise breached. Accordingly, notwithstanding anything in this Agreement to
the contrary, each Party’s sole remedy for breach of this Agreement shall be to
seek an injunction or injunctions to prevent breaches of the provisions of this
Agreement and to enforce specifically the terms of this Agreement.
10.9    Settlement Discussions.
This Agreement is part of a proposed settlement among the Parties. Nothing
herein shall be deemed an admission of any kind. To the extent provided by
Federal Rule of Evidence 408 and any applicable state rules of evidence, this
Agreement and all negotiations relating thereto shall not be admissible into
evidence in any proceeding other than a proceeding to enforce the terms of this
Agreement.
10.10    Consideration.
The Debtors, the Creditors’ Committee and the Supporting Parties hereby
acknowledge that no consideration, other than that specifically described in
this Agreement, shall be due or paid to the Supporting Parties for their
agreement to support confirmation of the Plan in accordance with the terms and
conditions of this Agreement.
10.11    No Joint and Several Liability.
Notwithstanding anything to the contrary herein, the duties and obligations of
the Supporting Parties under this Agreement shall be several, not joint.
10.12    Confidentiality.
(a)    Information regarding the Claims held by any Consenting Claimant in
connection to this Agreement shall be provided only to Ally, the Debtors and the
Creditors’ Committee’s counsel and financial advisors (“Committee
Professionals”). In no event shall this Agreement impose on the Consenting
Claimant an obligation to disclose the price for which it purchased or disposed
of any Claim.
(b)    Unless Ally, the Debtors or the Committee Professionals obtain the prior
written consent of a Consenting Claimant: (i) Ally, the Debtors and Committee
Professionals will use the information regarding the Claims of the Consenting
Claimant (the “Confidential Claims Information”) solely in connection with this
Agreement; and (ii) except as required by law, rule or regulation or by order of
a court or as requested or required by the Securities and Exchange Commission or
by any other federal or state regulatory, judicial, governmental, or supervisory
authority or body, Ally, the Debtors and Committee Professionals will keep the
Confidential Claims Information strictly confidential and will not disclose the
Confidential Claims Information to any other person; provided, further, that
Ally, the Debtors or the Committee Professionals may disclose Claims subject to
this Agreement on an aggregate basis.

    20

--------------------------------------------------------------------------------

Execution Version

(c)    Each Party agrees that this Agreement is subject to the terms and
conditions of the mediation orders entered in the Chapter 11 Cases and that such
orders, including regarding confidentiality, remain in full force and effect.
(d)    The Debtors, Ally, the Creditors’ Committee, and the Consenting Claimants
shall keep all of the terms and conditions of the Plan Support Agreement and the
Term Sheets strictly confidential until the Supplemental Plan Term Sheet has
been agreed to and executed by all necessary Parties as set forth herein. For
the avoidance of doubt, the existence of this Agreement, but not its economic
terms, may be disclosed prior to execution of the Supplemental Plan Term Sheet.
10.13    Notices.
All notices hereunder shall be deemed given if in writing and delivered, if sent
by email, courier, or by registered or certified mail (return receipt requested)
to the following addresses (or at such other addresses or email addresses as
shall be specified by like notice):
(a)
if to the Debtors, (i) if by mail or courier to: LLC, Lewis Kruger, CRO, c/o
Morrison & Foerster LLP, 1290 Avenue of the Americas, New York, New York 10104;
with copies to: Morrison & Foerster LLP, 1290 Avenue of the Americas, New York,
New York, 10104, Attn: Gary Lee, Lorenzo Marinuzzi, and Todd Goren; (ii) if by
e-mail, to: Lewis.Kruger@gmacrescap.com, glee@mofo.com, lmarinuzzi@mofo.com and
tgoren@mofo.com.

(b)
if to Ally to: Ally Financial, Inc., 1177 Avenue of the Americas, New York, NY
10036; Attn: William B. Solomon and Timothy Devine; with copies to: Kirkland &
Ellis LLP, 601 Lexington Avenue, New York, New York 10022, Attn.: Richard M.
Cieri, Ray C. Schrock, and Craig A. Bruens;

(c)
if to the Creditors’ Committee, (i) if by mail or courier to: Kramer Levin
Naftalis & Frankel LLP, 1177 Avenue of the Americas, New York, New York, 10036;
Attn: Kenneth H. Eckstein, Douglas H. Mannal and Stephen D. Zide, (ii) if by
email to keckstein@kramerlevin.com, dmannal@kramerlevin.com and
szide@kramerlevin.com.

(d)
if to AIG, Allstate, MassMutual and/or Prudential, (i) if by mail or courier to:
Quinn Emanuel Urquhart & Sullivan LLP, 51 Madison Avenue, 22nd Floor, New York,
New York 10010; Attn: Susheel Kirpalani and Scott Shelley; (ii) if by email to
susheelkirpalani@quinnemanuel.com and scottshelley@quinnemanuel.com.

(e)
if to FGIC, (i) if by mail or courier to: Jones Day, 222 East 41st Street, New
York, New York 10017; Attn: Richard L. Wynne and Howard F. Sidman; and the
Superintendent of Financial Services of the State of New York, as Rehabilitator
of FGIC, c/o Weil Gotshal & Manges LLP, 767 Fifth Avenue, New York, New York
10153; Attn: Gary T. Holtzer (ii) if by e-mail to: rlwynne@jonesday.com,
hfsidman@jonesday.com, and gary.holtzer@weil.com.


    21

--------------------------------------------------------------------------------

Execution Version

(f)
if to the Steering Committee Consenting Claimants, (i) if by mail or courier to:
Gibbs & Bruns LLP, 1100 Louisiana, Suite 5300, Houston, Texas 77002; Attn: Kathy
D. Patrick and Robert J. Madden; and Ropes & Gray LLP, 1211 Avenue of the
Americas, New York, New York 10036; Attn: Keith H. Wofford and Ross Martin, (ii)
if by e-mail to: kpatrick@gibbsbruns.com, rmadden@gibbsbruns.com,
keith.wofford@ropesgray.com, and ross.martin@ropesgray.com.

(g)
if to the Talcott Franklin Consenting Claimants, (i) if by mail or courier to:
Talcott Franklin, P.C., 208 N. Market Street, Suite 200, Dallas, Texas 75202;
Attn: Talcott J. Franklin; (ii) if by e-mail to: tal@talcottfranklin.com.

(h)
if to Wilmington Trust, (i) if by mail or courier to: Cleary Gottlieb Steen &
Hamilton LLP, One Liberty Plaza, New York, New York 10006, Attn: Thomas J.
Moloney and Sean A. O’Neal and Loeb & Loeb, 345 Park Avenue, New York, New York
10154, Attn: Walter H. Curchack; (ii) if by e-mail to: tmoloney@cgsh.com,
soneal@cgsh.com, and wcurchack@loeb.com.

(i)
if to MBIA, (i) if by mail or courier to: Cadwalader, Wickersham & Taft LLP, One
World Financial Center, New York, New York 10281; Attn: Gregory M. Petrick and
Mark Ellenberg; (ii) if by e-mail to: Gregory.Petrick@cwt.com and Mark.
Ellenberg@cwt.com.

(j)
if to the Kessler Class Claimants, (i) if by mail or courier to: Polsinelli, 900
Third Avenue, Ste. 2020, New York, New York 10022; Attn: Daniel J. Flanigan;
Carlson Lynch, Ltd., PNC Park, 115 Federal Street Suite 210, Pittsburgh, PA
15212, Attn: R. Bruce Carlson, Walters Bender Strohbehn & Vaughan, P.C., 2500
City Center Square, 12th & Baltimore, P.O. Box 26188, Kansas City, MO 64196,
Attn: R. Frederick Walters (ii) if by e-mail to: dflanigan@polsinelli.com,
bcarlson@carlsonlynch.com, and fwalters@wbsvlaw.com.

(k)
if to the RMBS Trustees, (i) if by mail or courier to: BNY Mellon, c/o Dechert
LLP, 1095 Avenue of the Americas, New York, New York 10036, Attn: Glenn E.
Siegel; DB, c/o Morgan, Lewis & Bockius LLP, 101 Park Avenue, New York, NY
10178, Attn: James L. Garrity, Jr.; USB, c/o Seward & Kissel LLP, One Battery
Park Plaza, New York, New York 10004, Attn: Arlene R. Alves; WFB, c/o Alston &
Bird LLP, 1 Atlantic Center, 1201 W. Peachtree Street, NW, Atlanta, Georgia
30309-3424, Attn: John C. Weitnauer; LDTC, Seward & Kissel LLP, One Battery Park
Plaza, New York, New York 10004, Attn: Dale C. Christensen, Jr., HSBC, c/o John
Kibler, Allen & Overy, 1221 Avenue of the Americas, New York, NY 10020, (ii) if
by e-mail to: glenn.siegel@dechert.com, jgarrity@morganlewis.com,
alves@sewkis.com, kit.weitnauer@alston.com, christensen@sewkis.com, and
John.Kibler@AllenOvery.com.

(l)
if to Paulson, (i) if by mail or courier to: Paulson & Co., Inc., 1251 Avenue of
the Americas, New York, New York 10020, Attn: Daniel J. Kamensky, (ii) if by e-
mail to: Daniel.Kamensky@paulsonco.com.


    22

--------------------------------------------------------------------------------

Execution Version

Any notice given by delivery, mail, email, or courier shall be effective when
received.
*    *    *    *    *
[Signature Pages Follow]



    23

--------------------------------------------------------------------------------

Execution Version

Agreed, this 13th day of May, 2013:
RESIDENTIAL CAPITAL, LLC for itself and its Debtor subsidiaries
By: /S/ Lewis Kruger    
Name:    Lewis Kruger
Title:    Chief Restructuring Officer






--------------------------------------------------------------------------------

Execution Version

Agreed, this 13th day of May, 2013:
ALLY FINANCIAL INC. on behalf of itself and its subsidiaries and affiliates
(excluding the Debtors and their direct and indirect subsidiaries)
By: /S/ Michael A. Carpenter    
Name:    Michael A. Carpenter
Title:    Chief Executive Officer






--------------------------------------------------------------------------------

Execution Version

Agreed, this 13th day of May, 2013:
THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS
By: /S/ Kenneth H. Eckstein    
Name:    Kenneth H. Eckstein
Title:    Counsel to the Official Committee of     Unsecured Creditors






--------------------------------------------------------------------------------

Execution Version

Agreed, this 13th day of May, 2013:
AIG ASSET MANAGEMENT (U.S.), LLC, as investment manager of certain affiliated
funds and accounts
By: /S/ Lochlan McNew    
Name:    Lochlan McNew
Title:    Authorized Signatory






--------------------------------------------------------------------------------

Execution Version

Agreed, this 13th clay of May, 2013:
Allstate Investments, LLC and Allstate Investment Management Company, as
financial advisors to the Allstate holder Investors, as their interests may
appear
By: /S/ Quinn Emanuel Urquhart & Sullivan, LLP
Quinn Emanuel Urquhart & Sullivan, LLP
By: /S/ Daniel L. Brockett    
Daniel L. Brockett, Partner
Counsel and authorized attorney-in-fact fir Allstate Insurance Company, Allstate
Life Insurance Company, Allstate Bank (//k/a Allstate Federal Savings Bank),
Allstate New Jersey Insurance Company, American Heritage Life Insurance Company,
First Colonial Insurance Company, Allstate Lift Insurance Company of New York
and Allstate Retirement Plan
Plan Support Agreement Signature Page






--------------------------------------------------------------------------------

Execution Version

Agreed, this 14th day of May, 2013:
FINANCIAL GUARANTY INSURANCE COMPANY
By: /S/ Benjamin M. Lawsky
Name:    Benjamin M. Lawsky
Title: Superintendent of Financial Services of the State of New York, as
Rehabilitator of     Financial Guaranty Insurance Company


By: /S/ Peter A. Giacone    
Name:    Peter A. Giacone
Title:    Chief Financial Officer and Agent of Benjamin M. Lawsky,
Superintendent of Financial Services of the State of New York, as Rehabilitator
of Financial Guaranty Insurance Company






--------------------------------------------------------------------------------

Execution Version

Agreed, this 13th day of May, 2013:
INTERIM CLASS COUNSEL FOR KESSLER PUTATIVE CLASS
By: /S/ R. Frederick Walters    
Name:    R. Frederick Walters
By: /S/ Bruce Carlson    
Name:    Bruce Carlson






--------------------------------------------------------------------------------

Execution Version

Agreed, this 13th day of May, 2013:
INTERIM CLASS COUNSEL FOR KESSLER PUTATIVE CLASS
By: /S/ R. Frederick Walters    
Name:    R. Frederick Walters
By: /S/ Bruce Carlson    
Name:    Bruce Carlson






--------------------------------------------------------------------------------

Execution Version

Agreed, this 13th day of May, 2013:
MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY
By: /S/ David S. Allen    
Name:    David S. Allen
Title:    Sr. UP Dept. GC






--------------------------------------------------------------------------------

Execution Version

Agreed, this 13th day of May, 2013:
MBIA INSURANCE CORPORATION
By: /S/ R. William Fallon    
Name:    William Fallon
Title:    President & Chief Operating Officer






--------------------------------------------------------------------------------

Execution Version

Agreed, this 13th day of May, 2013:
Commerce Street Investments
Park Place Commerce Investments, LLC
Pru Alpha Fixed Income Opportunity Master Fund I, L.P.
Pruco Life Insurance Company
Pruco Life Insurance Company of New Jersey Prudential Annuities Life Assurance
Corporation Prudential Investment Portfolios 2
Prudential Retirement Insurance & Annuities Company
Prudential Total Return Bond Fund, Inc.
Prudential Trust Company
The Gibraltar Life Insurance Company, Ltd. ‘Me Prudential Insurance Company of
America The Prudential Series Fund
By: /S/ Quinn Emanuel Urquhart & Sulivan, LLP
Quinn Emanuel Urquhart & Sullivan, LLP
By: /S/ Daniel L. Brockett    
Daniel L. Brockett, Partner
Counsel and authorized attorney-in-fact for Commerce Street Investments, Park
Place Commerce Investments, LLC, Pru Alpha Fixed Income Opportunity Master Fund
I. LP., Pruco Life Insurance Company, Pruco Life Insurance Company of New
Jersey, Prudential Annuities Life Assurance Corporation, Prudential Investment
Portfolios 2, Prudential Retirement Insurance & Annuities Company, Prudential
Total Return Bond Fund, inc., Prudential Trust Company, The Gibraltar Life
insurance Company, Ltd., The Prudential insurance Company of America, The
Prudential Series Fund Plan Support Agreement Signature Page






--------------------------------------------------------------------------------

Execution Version

Agreed, this 13th day of May, 2013:
THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., as Trustee
By: /S/ Robert H. Major    
Name:    Robert H. Major
Title:    Vice President
THE BANK OF NEW YORK MELLON, as Trustee
By: /S/ Gerard F. Facendola    
Name:    Gerard F. Facendola
Title:    Managing Director






--------------------------------------------------------------------------------

Execution Version



Agreed, this 13th day or May, to 2013:
DEUTSCHE BANK TRUST COMPANY AMERICAS, as trustee
By: /S/ Eileen M. Hughes    
EILEEN M. HUGHES
Its:    DIRECTOR
By: /S/ Carol Ng    
Its:     Carol Ng, Vice President
DEUTSCHE BANK NATIONAL TRUST COMPANY, as trustee
By: /S/ Brendan Meyer    
Its:    DIRECTOR
By: /S/ Michael Dunlaevy    
Its:     DIRECTOR






--------------------------------------------------------------------------------

Execution Version

Agreed, this 13th day of May, 2013:
U.S. BANK NATIONAL ASSOCIATION, solely in its capacity as trustee, indenture
trustee, securities administrator, co-administrator, paying agent, grantor
trustee, master servicer, custodian and/or similar agency capacities in respect
of certain of the RMBS Trusts
By: /S/ Mamta K. Scott    
Name:    Mamta K. Scott
Title:    Vice President






--------------------------------------------------------------------------------

Execution Version

Agreed, this 13th day of May, 2013:
HSBC BANK USA, N.A. as RMBS Trustee
By: /S/ Fernando Acebedo    
Name:    Fernando Acebedo
Title:    Vice President






--------------------------------------------------------------------------------

Execution Version

Agreed, this 13th day of May, 2013:
LAW DEBENTURE TRUST COMPANY OF NEW YORK, solely in its capacity as Separate
Trustee in respect of certain of the RMBS Trusts By:
Name: /S/ Thomas Musarra    
Name: THOMAS MUSARRA
Title:    SENIOR VICE PRESIDENT






--------------------------------------------------------------------------------

Execution Version

Agreed, this 13th day of May, 2013:
WELLS FARGO BANK, N.A., solely in its capacities as trustee, indenture trustee,
securities administrator, co-administrator, paying agent, grantor trustee,
master servicer, custodian and/or similar agency capacities in respect of
certain of the RMBS Trusts
By: /S/ Mary L. Sohlberg    
Name:    Mary L. Sohlberg
Title:    Vice President






--------------------------------------------------------------------------------

Execution Version

Agreed, this 13th day of May, 2013:
STEERING COMMITTEE GROUP OF RMBS HOLDERS
By: /S/ Kath D. Patrick    
Kath D. Patrick
Gibbs & Bruns LLP
Counsel to the Steering Committee Group of RMBS Holders






--------------------------------------------------------------------------------

Execution Version

Agreed, this 13th day of May, 2013, to use Best Efforts to obtain the consent to
this Agreement by ‘falcon Franklin Consenting Claimants (“Claimants”),
conditioned upon receipt of a reasonably acceptable tolling agreement from Ally
regarding Claimants and the R NABS Trusts’ claims:
TALCOTT FRANKLIN P.C.
By: /S/ Talcott J. Franklin    
Name: Talcott J. Franklin
Title:    Principal






--------------------------------------------------------------------------------

Execution Version

Agreed, this 13th day of May, 2013:
WILMINGTON TRUST, NATIONAL ASSOCIATION, not individually, but solely in its
capacity as Indenture Trustee for the Senior Unsecured Notes
By: /S/ Peter Finkel    
Name:    Peter Finkel
Title:    Vice President






--------------------------------------------------------------------------------

Execution Version

Agreed, this 13th day of May, 2013:
PAULSON & CO., INC.,
on behalf of funds and accounts managed by it
By: /S/ Michael Waldorf    
Name:    Michael Waldorf
Title:    Authorized Signatory






--------------------------------------------------------------------------------




EXHIBIT A
PLAN TERM SHEET


RESIDENTIAL CAPITAL, LLC AND
CERTAIN OF ITS DIRECT AND INDIRECT SUBSIDIARIES
TERM SHEET FOR PROPOSED JOINT CHAPTER 11 PLAN

--------------------------------------------------------------------------------

This term sheet (the “Plan Term Sheet”) describes the principal terms of a
proposed joint plan of liquidation (the “Plan”) of Residential Capital, LLC
(“ResCap”) and each of its subsidiaries (collectively, and together with ResCap,
the “Debtors”) in the Debtors’ chapter 11 cases, which are jointly administered
under the caption In re Residential Capital, LLC, et al., Case No. 12- 12020
(MG).
THIS PLAN TERM SHEET IS NOT AN OFFER REGARDING ANY SECURITIES OR A SOLICITATION
OF ACCEPTANCES OF A CHAPTER 11 PLAN. SUCH OFFER OR SOLICITATION ONLY WILL BE
MADE IN COMPLIANCE WITH ALL APPLICABLE SECURITIES LAWS AND/OR PROVISIONS OF THE
BANKRUPTCY CODE. THIS PLAN TERM SHEET HAS NOT BEEN AUTHORIZED BY ANY REGULATORY
AUTHORITY. IT IS PROTECTED BY RULE 408 OF THE FEDERAL RULES OF EVIDENCE AND ANY
OTHER APPLICABLE STATUTES OR DOCTRINES PROTECTING THE USE OR DISCLOSURE OF
CONFIDENTIAL SETTLEMENT DISCUSSIONS.
THE PLAN TERM SHEET CONTAINS A SERIES OF ASSUMPTIONS, COMPROMISES AND
SETTLEMENTS OF ISSUES AND DISPUTES THAT WILL BE RESOLVED IN CONNECTION WITH
CONFIRMATION OF THE PLAN. FOR THE AVOIDANCE OF DOUBT, IN THE EVENT THE PLAN
CONTEMPLATED BY THIS TERM SHEET DOES NOT BECOME EFFECTIVE, NOTHING HEREIN OR IN
THE SUPPLEMENTAL TERM SHEET SHALL BE CONSTRUED AS THE POSITION OF ANY CONSENTING
CLAIMANT WITH RESPECT TO THESE ISSUES AND DISPUTES, INCLUDING, WITHOUT
LIMITATION, INTERCOMPANY CLAIMS, SUBSTANTIVE CONSOLIDATION, ALLOCATION OF
ADMINISTRATIVE EXPENSES, TREATMENT OF PRIVATE SECURITIES CLAIMS, SUBROGATION
CLAIMS, SECURED CLAIMS, MONOLINE CLAIMS, SENIOR UNSECURED NOTE CLAIMS, BORROWER
CLAIMS OR RMBS TRUSTEE CLAIMS. THE TRANSACTIONS DESCRIBED HEREIN WILL BE SUBJECT
TO THE COMPLETION OF DEFINITIVE DOCUMENTATION IN ACCORDANCE WITH, AND
INCORPORATING, THE TERMS AND CONDITIONS SET FORTH HEREIN AND THE CLOSING OF ANY
TRANSACTION SHALL BE SUBJECT TO THE TERMS AND CONDITIONS SET FORTH IN SUCH
DOCUMENTATION.


PLAN STRUCTURE, SUPPORT AND MILESTONES
The Plan
The Plan will be jointly proposed by the Debtors and the Official Committee of
Unsecured Creditors (the “Creditors’ Committee”), and, as set forth herein, will
include, among other things: (i) a settlement among the Debtors, the Creditors’
Committee, the Consenting Claimants, and Ally Financial, Inc. (“AFI”) and its
direct and indirect non-Debtor subsidiaries, including Ally Bank, and affiliates
(collectively, “Ally”) whereby Ally will make the Ally Contribution (defined
below) in exchange for a release of all estate claims and third party claims, as
set forth herein, in favor of the Ally Released Parties (as defined below); (ii)
settlements that fix and allow the amount and priority of the claims held by
certain creditors, and (iii) the agreed upon allocation of the Ally Contribution
and the assets of the Debtors’ estates.
Plan Support Agreement
The Debtors, Ally, the Creditors’ Committee, and the Consenting Claimants will
enter into the plan support agreement (the “Plan Support Agreement”) to which
this Plan Term Sheet is attached as an exhibit. For the avoidance of doubt, the
Plan Support Agreement will be binding on the parties thereto regardless of the
Examiner report results.
Plan and Disclosure Statement
The Plan and the Disclosure Statement will: (a) incorporate, and be materially
consistent in all respects with, the terms and conditions of this Plan Term
Sheet and (b) incorporate, and be materially consistent in all respects with,
the terms and conditions of a supplemental term sheet, which will address
intercreditor and allocation issues (the “Supplemental Term Sheet” and, together
with the Plan Term Sheet, the “Term Sheets”).
The Supplemental Term Sheet will be materially consistent with the terms and
conditions of this Plan Term Sheet and will otherwise be in form and substance
reasonably satisfactory to the Debtors, Ally, the Creditors’ Committee and the
Consenting Claimants.
Each of the Consenting Claimants has agreed to an allocation of estate assets
and the Ally Contribution that will be set forth in the Supplemental Term Sheet.
On or before May 13, 2013, the Creditors’ Committee shall disclose to Ally in
writing such allocation, which Ally will keep strictly confidential, subject to
the “Confidentiality” provision described below, and which shall not be changed
in the Supplemental Term Sheet absent obtaining consent from the Parties for
such change.
Ally represents and warrants that the list of Ally – Filed & Tolled PLS Actions
provided to the Creditors’ Committee on May 13, 2013 comprises an accurate list
of third parties with filed and served or tolled actions of Investors against
Ally arising from the purchase or sale of RMBS.
Nothing in the Plan shall reduce or in any way impair recoveries to the FHFA and
the FDIC to which each is entitled under the governing documents of the trusts
for which the RMBS Trustees are trustees. The Supplemental Term Sheet and the
Plan will provide that the FHFA and the FDIC will not receive any recovery from
any securities litigation trust established under the Plan, and the FHFA and
FDIC shall retain all such securities claims against Ally.

[The remainder of this page is intentionally left blank]


Milestones
The following milestones (the “Milestones”) must be satisfied:
(a)    Not later than May 23, 2013 at 9:00 a.m. (ET), the Debtors, the
Creditors’ Committee, Ally, and the Consenting Claimants will execute the
Supplemental Term Sheet;
(b)    Not later than May 31, 2013, Wilmington Trust must receive a direction to
enter into the Plan Support Agreement from the holders of Senior Unsecured Notes
in accordance with the terms of the indenture;
(c)    Not later than July 3, 2013, the plan proponents will file the Plan and
the Disclosure Statement;
(d)    Not later than July 3, 2013, the Bankruptcy Court will enter the PSA
Order;
(e)    Not later than August 19, 2013, the New York State Supreme Court with
jurisdiction over FGIC’s rehabilitation proceeding (the “FGIC Rehabilitation
Court”) will approve the Plan Support Agreement and that certain Settlement
Agreement entered into among the Debtors, FGIC, The Bank of New York Mellon, The
Bank of New York Mellon Trust Company, N.A., U.S. Bank National Association and
Wells Fargo Bank, N.A., each in its capacity as RMBS Trustee, and the
Institutional Investors (as defined therein), to be entered into no later than
May 23, 2013 (the “FGIC Settlement Agreement”);
(f)    Not later than August 30, 2013, the Bankruptcy Court will have approved
the Disclosure Statement; and
(g)    Not later than 30 days following entry of the Confirmation Order, but in
no event later than December 15, 2013, the Plan will be effective.
Ally and the Creditors’ Committee may terminate their support of the Plan and
the Term Sheets if any Milestone is not satisfied. A Consenting Claimant may
terminate its support of the Plan and the Term Sheets if Milestones (a), (d),
(f) or (g) is not satisfied. Wilmington Trust may also terminate its support of
the Plan and the Term Sheets if Milestone (b) is not satisfied. FGIC may also
terminate its support of the Plan and the Term Sheets if Milestone (e) is not
satisfied. Notwithstanding anything contained in this Plan Term Sheet or the
Plan Support Agreement, the right to terminate support for the Plan shall be the
exclusive remedy available to any Party for the failure to achieve any of the
foregoing Milestones.
AFI Settlement (the Ally Contribution)
The Plan will incorporate a settlement with Ally, as described in the Term
Sheets, pursuant to which Ally will agree to contribute an additional (a)
$1,950,000,000 in cash on the Effective Date, and (b) the first $150,000,000
received by Ally for any Directors and Officers or Errors and Omissions claims
it pursues against its insurance carriers related to the claims released in
connection with the Plan (the “Ally Contribution”), pursuant to the Plan for
among other things, Debtor Releases and Third Party Releases, subject to
Bankruptcy Court approval as part of the Plan; provided that Ally guarantees
that the Debtors will receive $150,000,000 on account of such insurance claims,
which guarantee shall be payable without defense, objection or setoff on
September 30, 2014.
AFI Settlement (No Additional Contribution)
All Parties agree that the Ally Contribution will not be increased. The Ally
Contribution is final and capped at $2,100,000,000. The Debtors, the Creditors’
Committee, Ally and the Consenting Claimants agree to use Agreed Efforts to
resolve or defeat all objections to the Plan. Ally will not make any additional
contributions to the Debtors or the estates or any creditor of the Debtors for
any cost related to the Debtors, including contributions on account of the
consent judgment among the United States Department of Justice, the Attorneys
General of certain states, ResCap, GMACM, and AFI entered by the District Court
for the District of Columbia on February 9, 2012 (the “DOJ/AG Settlement”), the
consent order among ResCap, GMACM, AFI, Ally Bank, the Federal Reserve Board and
the Federal Deposit Insurance Corporation, dated April 13, 2011 (the “Consent
Order”), and the order of assessment among ResCap, GMACM, AFI and the Board of
Governors of the Federal Reserve System (the “Order of Assessment”).
AFI Settlement Releases (Debtor Releases)
On and as of the effective date of the Plan (the “Effective Date”), the
following releases shall be effective:
Debtor Releases. Pursuant to section 1123(b) of the Bankruptcy Code, for good
and valuable consideration, including with respect to the Ally Released Parties
the Ally Contribution provided to the estates under the Plan and otherwise, on
and as of the Effective Date of the Plan, the Debtor Released Parties are deemed
released and discharged by the Debtors, the estates, and, if applicable, a
liquidating trust from any and all Causes of Action whatsoever, whether known or
unknown, asserted or unasserted, derivative or direct, foreseen or unforeseen,
existing or hereinafter arising, in law, equity, or otherwise, whether for tort,
fraud, contract, violations of federal or state securities laws, or otherwise,
including those Causes of Action based on avoidance liability under federal or
state laws, veil piercing or alter-ego theories of liability, a theory of debt
recharacterization, or equitable subordination liability, arising from or
related in any way to the Debtors, including those that any of the Debtors would
have been legally entitled to assert against a Debtor Released Party in its own
right (whether individually or collectively) or that any holder of a claim or
interest, the liquidating trust, or other entity would have been legally
entitled to assert on behalf of any of those Debtors or any of their estates,
including those in any way related to the chapter 11 cases or the Plan to the
fullest extent of the law.
Entry of the confirmation order (the “Confirmation Order”) shall constitute the
Bankruptcy Court’s approval, under section 1123 of the Bankruptcy Code and
Bankruptcy Rule 9019, of the Debtors’ release, which includes by reference each
of the related provisions and definitions contained in the Plan, and further,
shall constitute the Bankruptcy Court’s finding that the Debtors’ release is:
(1) in exchange for the good and valuable consideration provided by the Debtor
Released Parties; (2) a good faith settlement and compromise of the claims
released by the Debtors’ release; (3) in the best interests of the Debtors, the
estates, the liquidating trust and all holders of claims and equity interests;
(4) fair, equitable and reasonable; (5) given and made after due notice and
opportunity for a hearing; and (6) a bar to the Debtors, the liquidating trust
and any holder of a claim or interest or other entity who would have been
legally entitled to assert on behalf of any of the Debtors or any of their
estates from asserting any claim or cause of action released pursuant to the
Debtors’ release.
AFI Settlement Releases (Third Party Releases)
Third Party Releases. On and as of the Effective Date of the Plan, the holders
of claims and equity interests, shall be deemed to provide a full and complete
discharge and release to the Ally Released Parties and their respective property
from any and all Causes of Action whatsoever, whether known or unknown, asserted
or unasserted, derivative or direct, foreseen or unforeseen, existing or
hereinafter arising, in law, equity, or otherwise, whether for tort, fraud,
contract, violations of federal or state securities laws, veil piercing or
alter-ego theories or liability, or otherwise, arising from or related in any
way to the Debtors, including those in any way related to residential mortgage
backed securities issued and/or sold by the Debtors or their affiliates and/or
the chapter 11 cases or the Plan.
Entry of the Confirmation Order shall constitute the Bankruptcy Court’s
approval, under section 1123 of the Bankruptcy Code and Bankruptcy Rule 9019, of
the third party release, and further, shall constitute the Bankruptcy Court’s
finding that this third party release is: (1) in exchange for the good, valuable
and substantial consideration provided by the Ally Released Parties; (2) in the
best interests of the Debtors, the Estates, the liquidating trust and all
holders and claims and equity interests; (3) fair, equitable and reasonable; (4)
given and made after due notice and opportunity for a hearing; (5) justified by
truly unusual circumstances; (6) an essential component and critical to the
success of the Plan; (7) resulted in distributions to the creditors that would
otherwise have been unavailable; (8) the result of an identity of interest
between the Debtors and the Ally Released Parties regarding the Plan; and (9) a
bar to any party asserting a claim or cause of action released pursuant to this
third party release against any of the Ally Released Parties.
Notwithstanding anything to the contrary herein, the foregoing third party
release shall not apply to any claims held by the FDIC, in its capacity as a
receiver, and FHFA against Ally.
AFI Settlement Releases (No Admission)
Ally has denied and continues to deny any breach, fault, liability, or
wrongdoing regarding claims alleged against Ally. Nothing contained in the Term
Sheets, the Plan, the Plan Support Agreement or otherwise shall be construed as,
or deemed to be evidence of, an admission or concession on the part of Ally with
respect to any claim or of any breach, liability, fault, wrongdoing, or damage
whatsoever, or with respect to any infirmity in any Ally defense. Neither the
order approving the Plan Support Agreement, the order approving the Disclosure
Statement, nor the Confirmation Order shall contain any finding to the contrary.
Ally Releases
On and as of the Effective Date of the Plan, the following releases shall be
effective: the Ally Released Parties shall release the Creditors’ Committee, the
Debtors, and the Consenting Claimants from any and all Causes of Action
whatsoever, whether known or unknown, asserted or unasserted, foreseen or
unforeseen, existing or hereinafter arising, in law, equity, or otherwise
arising from or related to the Debtors’ liquidation, and the negotiation,
formulation, or preparation of the Plan Support Agreement, the Term Sheets, the
Plan, the Disclosure Statement, and any other Definitive Documents and related
disclosures, as well any counterclaims in commenced or tolled litigation with
the Debtors or the Consenting Claimants.
AFI Settlement Releases (Plan Injunction)
Plan Injunction. Except as otherwise provided in the Plan or the Confirmation
Order, all entities, including RMBS investors, who have held, hold or may hold
claims, equity interests, Causes of Action or liabilities that: (1) have been
discharged or terminated pursuant to the terms of the Plan; (2) have been
released pursuant to the Plan; or (3) are subject to exculpation pursuant to the
Plan (together with (1) and (2), the “Released Claims”), are permanently
enjoined and precluded, from and after the effective date of the Plan, from: (a)
commencing or continuing in any manner or action or other proceeding of any kind
against any entity so released, discharged or exculpated (including the
liquidating trust) (or the property or Estate of any entity so released,
discharged or exculpated) (a “Released Party”) whether directly, derivatively or
otherwise, on account of or in connection with or with respect to any Released
Claims; (b) enforcing, attaching, collecting or recovering by any manner or
means any judgment, award, decree or order against any Released Party on account
of or in connection with or with respect to any Released Claims; (c) creating,
perfecting or enforcing any lien (other than any charging lien of a trustee
under its respective indenture), claim or encumbrance of any kind against any
Released Party on account of or in connection with or with respect to any
Released Claims; (d) asserting any right to setoff, subrogation or recoupment of
any kind against any obligation due from any Released Party on account of or in
connection with or with respect to any Released Claims unless such holder has
filed a motion requesting the right to perform such setoff on or before the
confirmation date, and notwithstanding any indication in a proof of claim or
equity interest or otherwise that such holder asserts, has or intends to
preserve any right of setoff pursuant to section 553 of the Bankruptcy Code or
otherwise; and (e) commencing or continuing in any manner or action or other
proceeding of any kind against any Released Party on account of or in connection
with or with respect to any Released Claims; provided, that nothing contained
herein shall be construed to prevent any entity from objecting to claims or
defending against claims objections or collection actions whether by asserting a
right of setoff or otherwise to the extent permitted by law. Such injunction
shall extend to the successors of the liquidating trust, if any, and to their
respective properties and interests in property. Any person injured by any
willful violation of this injunction shall recover actual damages, including
costs and attorneys’ fees and, in appropriate circumstances, may recover
punitive damages from the willful violator.
Exculpation
The Settling Parties and each of their respective Representatives (the
“Exculpated Parties”) shall neither have, nor incur, any liability to any entity
for any pre-petition or post- petition act or omission taken in connection with,
or related to, formulating, negotiating, preparing, disseminating, soliciting,
implementing, administering, confirming, or effecting the consummation of any
prepetition plan support agreements, the Plan Support Agreement, the Term
Sheets, the Plan, the Disclosure Statement, the Ally Settlement Agreement, the
RMBS Settlement, or any contract, instrument, release, or other agreement or
document created or entered into in connection with the Plan provided, that the
foregoing provisions of this exculpation shall have no effect on the liability
of any entity that results from any such act that is determined in a final, non-
appealable order to have constituted gross negligence or willful misconduct;
provided, further, that the Exculpated Parties shall be entitled to rely upon
the advice of counsel concerning his, her, or its duties pursuant to, or in
connection with, any prepetition plan support agreement, the Plan Support
Agreement, the Term Sheets, the Plan, the Disclosure Statement, and the RMBS
Settlement.
Debtors’ Regulatory Obligations
The Plan shall provide that the Debtors and/or the Debtors’ estates shall
perform all respective obligations under the DOJ/AG Settlement, the Consent
Order, and the Order of Assessment, other than those obligations under the
DOJ/AG Settlement, the Consent Order, and the Order of Assessment that Ocwen
performs under the Ocwen APA (each of “Ocwen” and “Ocwen APA” as defined in the
order approving the Ocwen APA at ECF Docket No. 2246), including, for the
avoidance of doubt, completing or otherwise satisfying in full the foreclosure
review obligations, unless the foreclosure review obligations are otherwise
settled, fulfilling all specific performance obligations, and satisfying all
monetary obligations in full in cash. For the avoidance of doubt, Ally shall
have no monetary obligations under the Consent Order, DOJ/AG Settlement, and the
Order of Assessment.
Debtors’ Release of the Indemnity Payment Escrow Account
The Plan shall provide for the Debtors’ release of the funds held in the escrow
account to Ally created pursuant to the Stipulation and Order Reserving Rights
with Respect to Debtors’ Motion for Interim and Final Orders under Bankruptcy
Code Section 105(a) and 363 Authorizing the Debtors to Continue to Perform under
the Ally Bank Servicing Agreement in the Ordinary Course of Business [ECF No.
1420].
General Treatment of Ally’s Claims
The Debtors shall provide full repayment to Ally on account of all outstanding
amounts owed under the Amended and Restated Loan Agreement, dated as of December
30, 2009, by and among ResCap, GMACM, Residential Funding Company, LLC, Passive
Asset Transactions, LLC, RFC Asset Holdings II, LLC, Equity Investment I, LLC
and AFI (as amended or supplemented, the “LOC”) and the Amended and Restated
Credit Agreement, dated as of December 30, 2009, among the GMACM, Residential
Funding Company, LLC, ResCap, GMAC Residential Holding Company, LLC, GMAC-RFC
Holding Company, LLC, Homecomings Financial, LLC, AFI and Wells Fargo Bank, N.A.
(as amended or supplemented, the “Revolver”). The Debtors shall remit any and
all funds held in trust for Ally to Ally, pursuant to the Plan, including the
approximately $2.6 million of funds that were misdirected to the Debtors’
tri-party account with Bank of New York Mellon prior to the filing of the
Debtors’ chapter 11 cases. The Debtors shall not pay any professionals fees of
Ally or default interest under the LOC and the Revolver. The Debtors and Ally
will agree upon a list of those contracts or other agreements that the Debtors
will continue to perform through the Effective Date, and such list will be
included in the Supplemental Term Sheet.
Stay of Litigation
The Debtors, the Creditors’ Committee, and the Consenting Claimants, as
applicable, agree that the following pleadings shall be adjourned sine die, and
the Debtors, Creditors’ Committee, and Consenting Claimants will not continue to
pursue such pleadings during the term of the Plan Support Agreement: (i) motions
seeking standing to pursue claims or Causes of Action against Ally or affiliates
on behalf of the Debtors’ estates, (ii) objections to the compensation of
PricewaterhouseCoopers LLP, or other professionals, for services performed in
connection with the foreclosure review under the Consent Order, (iii) pleadings
seeking to classify the claims arising from the foreclosure review obligations
under the Consent Order as unsecured claims, and (iv) pleadings seeking to
subordinate the claims of Investors pursuant to 11 U. S.C. § 5 10.
Plan Funding
The Plan will be funded with (a) net proceeds from the Debtors’ asset sales; (b)
the Ally Contribution; and (c) any other estate assets.
Allocation of the Ally contribution and Estate Assets
To be set forth in the Supplemental Term Sheet.
Settlement of Debtors’ Rights to and Under Insurance Policies
In exchange for the Ally Contribution and final Bankruptcy Court approval of all
of the releases contemplated herein, except as provided herein, the Debtors (i)
agree to permit Ally exclusively to recover under all Directors & Officers and
Errors & Omissions Policies with Policy Periods between November 2006 and the
Effective Date which provide coverage to Ally or its Representatives as well as
to the Debtors and/or their Representatives (“Settlement Policies”), (ii)
relinquish in favor of Ally and its Representatives all coverage that might
otherwise belong to the Debtors under such Settlement Policies, (iii) shall, at
Ally’s discretion, assign, and seek an Order of the Bankruptcy Court permitting
the assignment, to Ally of any and all of the Debtors’ rights under the
Settlement Policies with respect to any claims made against the Debtors or their
Representatives prior to or during the bankruptcy, including each of the claims
to be set forth on a schedule annexed to the Supplemental Term Sheet, and (iv)
shall cooperate fully with Ally in order to help maximize Ally’s recovery under
the Settlement Policies with respect to claims against the Debtors or their
Representatives.
It is agreed that the Debtors shall retain their rights as insureds under the
existing Ally general liability and workers’ compensation insurance policies for
bodily injury and property damage claims to the extent covered by those
insurance policies. By the Effective Date, the Debtors shall be required to have
purchased their own insurance policies (including general liability and workers’
compensation insurance) to cover all risks of loss, damage or injury (including
bodily injury and property damage) occurring on or after the Effective Date. For
the avoidance of doubt, there is no obligation for Ally to provide insurance as
part of this agreement.
Notwithstanding anything to the contrary herein, nothing in the Plan or
Confirmation Order shall release, enjoin, or preclude any Representative of the
Debtors from pursuing any rights a Representative of the Debtors may have 1) to
indemnification or advancement from Ally solely for any claims that are not
released by the Plan and the Confirmation Order; or 2) as an “insured” under any
insurance coverage purchased by Ally or covering Representatives of the Debtors,
or against any party (other than the Debtors) arising out of such policies of
insurance, solely for any claims that are not released by the Plan and the
Confirmation Order. For the avoidance of doubt, nothing in this Agreement
expands or reduces any existing indemnification rights or rights as an “insured”
for any Representative of the Debtors for claims that are not released by the
Plan.
No rights of the Consenting Claimants are released under this Agreement in their
capacity as liability insurance or reinsurance carriers for Ally or the Debtors,
to the extent applicable.
In addition, nothing in the Plan or Confirmation Order shall impair any of the
Debtors’ or any borrower or former borrower claimants’ rights or remedies under
or with respect to insurance policies other than the Settlement Policies,
including but not limited to those policies issued under the General Motors
Combined Specialty Insurance Program 12/15/00 - 12/15/03.
With respect to the Settlement Policies, the Confirmation Order shall contain
language regarding the settlement of insurance that is reasonably acceptable to
Ally, the Debtors, the Creditors’ Committee and the Consenting Claimants.
Post-Effective Date Governance and Structure
The Supplemental Term Sheet will address: (i) the corporate structure of the
post-Effective Date entity; (ii) the appointment of the liquidating Debtors’
board of directors or creditor oversight committee; (iii) governance for the
liquidating entity; (iv) issuance of post-Effective Date debt and equity
interests, if any; (v) financial reporting requirements; (vi) transferability of
debt or equity instruments; (vii) tax considerations; (viii) regulatory
considerations; and (ix) all other provisions required to liquidate the Debtors’
remaining assets.
Plan Structure, Classification and Treatment of Claims
Additionally, the Supplemental Term Sheet shall set forth the following
provisions: (i) an allocation of the Ally Contribution and estates’ assets; (ii)
a settlement of the allowance, priority and allocation of the claims of the
Investors that are Consenting Claimants, and the establishment of a securities
claims trust to propose a settlement, allowance and allocation of other
similarly situated Investors’ claims; (iii) the establishment of a borrowers
trust; (iv) a resolution of the allowance, priority and allocation of the RMBS
Trust Claims and the RMBS Cure Claims; (v) a settlement of the allowance,
priority and allocation of the Monoline Claims, including a settlement and
release of FGIC’s ResCap-related insurance indemnity obligations pursuant to the
FGIC Settlement Agreement, as approved by the FGIC Rehabilitation Court; and
(vi) the treatment of all claims and interests under the Plan.
Other Plan Provisions
The Plan shall provide for: (i) a compromise and settlement of intercreditor and
interdebtor disputes to the extent set forth in the Supplemental Term Sheet;
(ii) the establishment of a professional fee escrow account, the amount of which
shall be acceptable to the Creditors’ Committee and Consenting Claimants and
shall be set forth in the disclosure statement; and (iii) the establishment of
an administrative claims bar date.
Confidentiality
The Debtors, Ally, the Creditors’ Committee, and the Consenting Claimants shall
keep all of the terms and conditions of the Plan Support Agreement and the Term
Sheets strictly confidential until the Supplemental Plan Term Sheet has been
executed by all Parties as set forth herein. For the avoidance of doubt, the
existence of this Plan Term Sheet, but not its economic terms, may be disclosed
prior to execution of the Supplemental Plan Term Sheet. Nothing in this
paragraph shall preclude any party from disclosing the terms and conditions of
the Plan Support Agreement and the Term Sheets to an insurer of that party.
Seal of Examiner Report
The Examiner Report shall be sealed through and including the earlier of (a) the
date the Bankruptcy Court approves the Plan Support Agreement, and (b) July 3,
2013, provided that if the Plan Support Agreement is terminated, the Examiner
Report may be filed publicly the next Business Day after the effective date of
such termination.
CONDITIONS PRECEDENT
Conditions Precedent to Confirmation
It will be a condition to confirmation of the Plan that the following conditions
will have been satisfied or waived in accordance with the terms of the Plan:
(a)    Court approval of the Disclosure Statement in a form and substance
reasonably acceptable to the Debtors, Ally, the Creditors’ Committee and the
Consenting Claimants, as containing adequate information with respect to the
Plan within the meaning of section 1125 of the Bankruptcy Code.
(b)    The Plan shall be reasonably acceptable to Ally, the Debtors, the
Creditors’ Committee and the Consenting Claimants.
(c)    Court approval of the RMBS Settlement, as modified as set forth in the
Supplemental Term Sheet, pursuant to Bankruptcy Rule 9019.
(d)    The Third Party Releases, Debtor Releases and Exculpation provisions as
set forth herein will not be modified in, or severed from, the Plan or
Confirmation Order.
Conditions Precedent to the Effective Date
It will be a condition to the Effective Date that the following conditions will
have been satisfied or waived in accordance with the terms of the Plan:
(a)    The Bankruptcy Court will have entered the Confirmation Order, which will
grant final approval of the Plan, including all settlements therein, the Debtor
Releases, the Third Party Releases, and exculpation of the Exculpated Parties.
(b)    The Confirmation Order will not have been stayed, modified, or vacated on
appeal, and the time to appeal shall have passed.
(c)    Approval by the FGIC Rehabilitation Court of the Plan Support Agreement
and the FGIC Settlement Agreement, including the settlement and release of all
present and future claims against FGIC under or relating to the FGIC policies.
(d)    Court approval of the FGIC Settlement Agreement, including the settlement
and release of all present and future claims against FGIC under or relating to
the FGIC policies and the allowance of FGIC’s claims against the Debtors,
pursuant to a Bankruptcy Rule 9019 motion, which shall include a finding that
the FGIC Settlement Agreement is in the best interests of the RMBS Trusts.
(e)    AFI will have funded the Ally Contribution on or before the Effective
Date.
(f)    AFI Revolver Claims and AFI LOC Claims, and any additional Claims held by
Ally, which claims will be set forth in the Supplemental Plan Term Sheet, will
have been Allowed in full and approved by the Bankruptcy Court without
subordination of any kind, and satisfied on or before the Effective Date in
accordance with the terms of the Plan.
(g)    All material governmental and third party approvals and consents,
including Bankruptcy Court approval and approvals AFI may be required to obtain,
necessary in connection with the transactions contemplated by this Plan, will
have been obtained and be in full force and effect, and all applicable waiting
periods will have expired without any action being taken by any competent
authority that would restrain, prevent or otherwise impose materially adverse
conditions on such transactions.
(h)    All other actions, documents and agreements necessary to implement the
Plan as of the Effective Date will have been delivered and all conditions
precedent thereto.



EXHIBIT B
SUPPLEMENTAL TERM SHEET


RESIDENTIAL CAPITAL, LLC AND
CERTAIN OF ITS DIRECT AND INDIRECT SUBSIDIARIES
SUPPLEMENTAL TERM SHEET FOR PROPOSED JOINT CHAPTER 11 PLAN

--------------------------------------------------------------------------------

This term sheet (the “Supplemental Term Sheet”) supplements and incorporates by
reference the Term Sheet (the “Plan Term Sheet”) attached to the Plan Support
Agreement dated as of May 13, 2013 by and among the Debtors, Ally, the
Creditors’ Committee, and the Consenting Claimants (the “Plan Support
Agreement”).
THIS SUPPLEMENTAL TERM SHEET IS NOT AN OFFER REGARDING ANY SECURITIES OR A
SOLICITATION OF ACCEPTANCES OF A CHAPTER 11 PLAN. SUCH OFFER OR SOLICITATION
ONLY WILL BE MADE IN COMPLIANCE WITH ALL APPLICABLE SECURITIES LAWS AND/OR
PROVISIONS OF THE BANKRUPTCY CODE. IT IS PROTECTED BY RULE 408 OF THE FEDERAL
RULES OF EVIDENCE AND ANY OTHER APPLICABLE STATUTES OR DOCTRINES PROTECTING THE
USE OR DISCLOSURE OF CONFIDENTIAL SETTLEMENT DISCUSSIONS.
FOR THE AVOIDANCE OF DOUBT, IN THE EVENT THE PLAN CONTEMPLATED BY THIS
SUPPLEMENTAL TERM SHEET DOES NOT BECOME EFFECTIVE, NOTHING HEREIN SHALL BE
CONSTRUED AS THE POSITION OF ANY PARTY WITH RESPECT TO THESE ISSUES AND
DISPUTES, INCLUDING, WITHOUT LIMITATION, INTERCOMPANY CLAIMS, SUBSTANTIVE
CONSOLIDATION, ALLOCATION OF ADMINISTRATIVE EXPENSES, TREATMENT OF PRIVATE
SECURITIES CLAIMS, SUBROGATION CLAIMS, SECURED CLAIMS, MONOLINE CLAIMS, SENIOR
UNSECURED NOTE CLAIMS, BORROWER CLAIMS OR RMBS TRUSTEE CLAIMS. THE TRANSACTIONS
DESCRIBED HEREIN WILL BE SUBJECT TO THE COMPLETION OF DEFINITIVE DOCUMENTATION
IN ACCORDANCE WITH, AND INCORPORATING, THE TERMS AND CONDITIONS SET FORTH IN THE
PLAN TERM SHEET AND HEREIN AND THE CLOSING OF ANY TRANSACTION SHALL BE SUBJECT
TO THE TERMS AND CONDITIONS SET FORTH IN SUCH DOCUMENTATION.


Overview
Global Settlement
In connection with confirmation of the Plan, the Debtors and Creditors’
Committee shall jointly seek approval of a global settlement (the “Global
Settlement”) embodied in the Plan which provides for a compromise and resolution
of certain intra-debtor and inter-creditor issues, including:
(i)    the distribution of available proceeds from the Debtors’ estates
including the Ally Contribution to creditors, consistent with the Allocation
Percentages set forth on Annex I, reflecting the expected economic distributions
(subject to the Adjustments described below) as set forth on Annex I (the
“Distribution Amounts”);
(ii)    an allocation of administrative expenses among the ResCap Debtors, GMACM
Debtors and the RFC Debtors as set forth on Annex I;
(iii)    a settlement of the amount and allocation of certain liabilities among
the Debtors, including the RMBS Trust Claims (including approving the existing
RMBS Settlement with modifications to include Additional Settling Trusts) and
the Monoline Claims (including implementing the FGIC Settlement Agreement);
(iv)    the establishment of separate trusts for the Borrower Claims and Private
Securities Claims;
(v)    resolution of the NJ Carpenters Claims;
(vi)    payment of the JSN Claims;
(vii)    the agreement of the GMACM Debtors and RFC Debtors to waive subrogation
claims against the ResCap Debtors;
(viii)    the disallowance of all other intercompany claims;
(ix)    an agreement on the allocation of the JSN Deficiency Claims; and
(x)    the granting of Debtor Releases, Third Party Releases, Ally Releases, a
Plan Injunction, and Exculpation, as set forth in the Plan Term Sheet.
Allocation of Estate Assets and Distributions
Limited Consolidation for Distribution Purposes
The Plan shall partially consolidate the Debtors for distribution purposes only
into the following three groups of Debtor entities: (i) ResCap, GMAC Residential
Holding Company, LLC, and GMAC-RFC Holding Company, LLC (the “ResCap Debtors”);
(ii) each of the direct and indirect Debtor subsidiaries of GMAC Residential
Holding Company, LLC (the “GMACM Debtors”); and (iii) each of the direct and
indirect Debtor subsidiaries of GMAC-RFC Holding Company, LLC (the “RFC Debtors”
and, together with the ResCap Debtors and the GMACM Debtors, the “Consolidated
Debtors”). The partial consolidation set forth herein remains subject to change
with the reasonable consent of the Debtors, the Creditors’ Committee, Ally and
the Consenting Claimants, which, in each case, shall not be unreasonably
withheld, provided that no change to the partial consolidation shall in any way
impact the agreed-upon Distribution Amounts and Allocation Percentages set forth
in Annex I. For the avoidance of doubt, the Plan does not contemplate the
substantive consolidation of any of the Debtors.
Establishment of the Liquidation Trust
The Plan will provide for the establishment of a Liquidation Trust on the terms
set forth in Annex II. The assets available for distribution to creditors shall
consist of the assets of the Debtors’ estates, including the Ally Contribution
(collectively, the “Available Assets”). The Available Assets shall be
transferred to a single Liquidation Trust on the Effective Date, other than
certain assets designated to remain with the Debtors. Notwithstanding anything
to the contrary herein, the consideration provided by Ally may not be increased
or decreased, directly or indirectly.
Assets Available for Distribution to Unsecured Creditors
The Available Assets available for distribution to unsecured creditors after
payment in full of all secured, administrative, priority, and JSN Claims (the
“Available Unsecured Assets”) shall be distributed as follows:
The holders of allowed Private Securities Claims shall receive their allocated
share of the Private Securities Claims Trust Assets, which shall consist of
$225.7 million, subject to the Adjustments (defined below).
•The holders of allowed Borrower Claims shall receive their allocated share of
the Borrower Claims Trust Assets, which shall consist of $57.6 million, or such
other amount as is required under the Borrower Claims Trust Agreement.
•    The holders of allowed NJ Carpenters Claims shall receive their allocated
share of the Available Unsecured Assets allocated to the NJ Carpenters Claims,
which shall equal $ 100 million in accordance with the terms of the settlement
of their claims less costs of notice and administration to be advanced by the
Debtors (the “NJ Carpenters Claims Distribution”).
•    The allowed Estate Unsecured Claims at the ResCap Debtors shall receive
their pro rata share of the Available Unsecured Assets allocated to the ResCap
Debtors, subject to the Adjustments, which total $752.0 million (the “ResCap
Debtors’ Unsecured Distribution”).
•    The allowed Estate Unsecured Claims at the GMACM Debtors shall receive
their pro rata share of the Available Unsecured Assets allocated to the GMACM
Debtors, subject to the Adjustments, which total $600.0 million (the “GMACM
Debtors’ Unsecured Distribution”).
•    The allowed Estate Unsecured Claims at the RFC Debtors shall receive their
pro rata share of the Available Unsecured Assets allocated to the RFC Debtors,
subject to the Adjustments, which total $789.6 million (the “RFC Debtors’
Unsecured Distribution”).
Trust Units & Adjustments
Holders of allowed unsecured claims and the Private Securities Claims Trust will
receive units of beneficial interests in the Liquidation Trust (“Trust Units”),
allocated in accordance with the treatment under the Plan and the Allocation
Percentages set forth on Annex I.
The amount of the distributions made in respect of the Trust Units will depend
on (i) the cash and the monetized value of the non-cash assets held in the
Liquidation Trust—which could be more or less than the current projection of
$2,367.4 million for the Available Unsecured Assets (excluding the NJ Carpenter
Claims Distribution and the Borrower Claims Trust Assets), (ii) the expenses
incurred by the Liquidation Trust, and (iii) the number of Trust Units that may
be reserved for issuance following the Effective Date, as provided below
(collectively the “Adjustments”).
The number of Trust Units issued as of the Effective Date will be based upon the
Distribution Amounts with respect to the RMBS Trust Claims, MBIA Monoline
Claims, FGIC Monoline Claims, Senior Unsecured Notes Claims, Private Securities
Claims, and the estimated Distribution Amounts of the Other Monoline Claims, and
General Unsecured Claims. A portion of the Trust Units will be reserved for
issuance in respect of Other Monoline Claims and General Unsecured Claims that
may be allowed following the Effective Date. Distributions from the Liquidation
Trust to the holders of Trust Units will be made pro rata based on the
outstanding Trust Units, including any Trust Units held in the reserve.
To the extent the Other Monoline Claims or General Unsecured Claims are allowed
after the Effective Date, the holders of the allowed Other Monoline Claims or
General Unsecured Claims will receive Trust Units from the reserve, together
with the prior distributions made in respect of those Trust Units. The number of
Trust Units released from the reserve in respect of General Unsecured Claims and
Other Monoline Claims allowed after the Effective Date will be based on the
estimated pro rata distributions available to such claimant under the Plan, in a
ratio equal to the Trust Units issued per Distribution Amount on the Effective
Date.
To the extent it is determined that Other Monoline Claims or General Unsecured
Claims will not be allowed after the Effective Date, Trust Units in the reserve
will be cancelled and the prior distributions on these Trust Units will be
available for distribution to holders of outstanding Trust Units.
Claims Reserves
In connection with confirmation of the Plan, the Debtors and the Creditors’
Committee shall seek Bankruptcy Court approval of a reserve of Trust Units for
contingent, disputed, and unliquidated claims at the ResCap Debtors, the GMACM
Debtors, and the RFC Debtors (the “Disputed Claims Reserves”), so that the
Liquidation Trust may make an initial distribution of the Available Unsecured
Assets for allowed unsecured claims as soon as practical after the Effective
Date.
Subsequent distributions will be made on a periodic basis after disputed claims
are resolved and as proceeds are received from the liquidation of non-cash
assets and any estate causes of action. All initial and subsequent distributions
to creditors will be made from the Liquidation Trust, which will be solely
responsible for making such distributions, provided that any distributions on
behalf of Trust beneficiaries will be made to the respective Trusts for further
distribution to the Trust beneficiaries pursuant to the terms of the applicable
Trust Agreement. Notwithstanding anything herein to the contrary, the aggregate
distributions (excluding distributions resulting from insurance payments (if
any)) to holders of General Unsecured Claims and Borrower Claims shall not
exceed an amount equal to the Distribution Amount for such claims plus $50
million.
Claim Settlements, Allowance, and Allocation
Treatment of JSN Claims
The Plan will provide for the treatment of the JSN Claims as follows:
•    The Plan will provide payment in full on the Effective Date of the allowed
prepetition claims of the Junior Secured Noteholders (the “JSN Claims”) or such
other treatment as determined by the Plan Proponents and the Consenting
Claimants consistent with the Bankruptcy Code (the “JSN Payment”).
•    The Plan will provide that the Junior Secured Noteholders are undersecured
and not otherwise entitled to payment of any post-petition interest. The
Creditors’ Committee, the Debtors, and the Liquidation Trust reserve all
arguments and rights to assert that the Junior Secured Noteholders are
undersecured and not otherwise entitled to post-petition interest.
Resolution of RMBS Trust Claims (both R+W Claims and RMBS Cure Claims
The Plan shall incorporate a settlement that provides for the allowance,
priority, and allocation of the RMBS Trust Claims through approval of the
Debtors’ prior agreement with the Institutional Investors, which covered 392
RMBS Trusts (the “Original Settling Trusts”) and is documented in the two Third
Amended and Restated Settlement Agreements filed with the Court on March 15,
2013 (the “Original Settlement Agreements”), which shall be modified as set
forth below under the Plan (the “RMBS Settlement”):
1.    The RMBS Settlement will be expanded to permit the inclusion of any RMBS
Trust having RMBS Trust Claims, as follows: First, once the Plan Support
Agreement is approved, subject to Section 5.2(c) of the Plan Support Agreement,
each RMBS Trust for which any RMBS Trustee acts as trustee or separate trustee,
will be included in the RMBS Settlement. Second, the Plan will provide that any
other RMBS Trusts will be included in and treated consistently with the RMBS
Settlement (all such RMBS Trusts added to the RMBS Settlement are referred to as
the “Additional Settling Trusts”).
2.    The RMBS Settlement, including but not limited to the provision for
attorney’s fees, shall be incorporated into the Plan and approved by the entry
of the Confirmation Order.
3.    Each of the current objectors to the RMBS Settlement who are party to the
Plan Support Agreement shall have their objections deemed settled by the entry
of the Confirmation Order.
4.    Upon execution of the Supplemental Term Sheet by a Monoline or Steering
Committee Investor, all letters from said Monoline or Investor to the RMBS
Trusts and RMBS Trustees that purport to direct them to take, or not to take,
any action that would be inconsistent with the Plan Support Agreement, the Term
Sheet, the Supplemental Term Sheet, the RMBS Settlement, the FGIC Settlement
Agreement, and the Plan, will be deemed to be withdrawn. Subsequent to the
filing of the Supplemental Term Sheet, any other investor providing written
notice of acceptance of the Supplemental Term Sheet shall also be bound by this
provision.
5.    The RMBS Settlement shall provide that all RMBS Trust Claims of the
Original Settling Trusts and the Additional Settling Trusts shall be fully and
finally allowed as non-subordinated unsecured claims in the aggregate amount of
$7.051 billion for the Original Settling Trusts and in the aggregate amount of
$250 million for the Additional Settling Trusts (collectively, the “Allowed RMBS
Trust Claims”) and allocated $209.8 million to the GMACM Debtors and $7,091.2
million to the RFC Debtors; provided, however, the allowance and allocation of
such claims pursuant to this paragraph shall not affect the distributions to be
made in accordance with the RMBS Trust Allocation Protocol (attached hereto as
Annex III).
6.    The RMBS Settlement shall provide for the waiver and release of RMBS Trust
Claims against the ResCap Debtors on the Effective Date.
7.    Solely with respect to the RMBS Trusts and the RMBS Trustees, as among
each other and not for purposes of allowance or any other purpose under the
Plan, any distributions on account of the RMBS Trust Claims shall be
re-allocated among the RMBS Trusts in accordance with the RMBS Trust Allocation
Protocol, so as to provide for (i) a priority distribution on account of RMBS
Cure Claims in the amount of $96 million out of the distributions on account of
the Allowed RMBS Trust Claims; (ii) a different split of recoveries as between
RFC-sponsored trusts and GMACM-sponsored trusts for the RMBS Trust Claims than
the distributional split between Estate Unsecured Creditors at the RFC Debtors
and GMACM Debtors, as a settlement of (a) disputed claims that RFC-sponsored
trusts also have against GMACM, (b) disputes as to the proper allocation of that
portion of estate assets going to the GMACM Debtors and the RFC Debtors as
between the GMACM Debtors and the RFC Debtors, and (c) other potential disputes
that the various RMBS Trusts could have with respect to the terms of the Plan.
Furthermore, whether all Additional Settlement Trusts are entitled to
participate in the distributions to be made pursuant to the RMBS Trust
Allocation Protocol, and the determination as to the amount of such Additional
Settlement Trusts’ R+W claims, shall be determined as provided in the RMBS Trust
Allocation Protocol.
8.    Insured RMBS Trusts (as defined below) shall not receive an Allowed RMBS
Trust Claim, provided, however, that the Insured RMBS Trusts shall be entitled
to distributions to the extent provided in the RMBS Trust Allocation Protocol.
9.    The applicable portions of the FGIC Settlement Agreement, including but
not limited to the mutual settlements, discharges and releases contemplated
thereby, shall be incorporated into the Plan and approved by an order of the
Bankruptcy Court granting the FGIC 9019 Motion (defined below). For the
avoidance of doubt, subject to approval of the Bankruptcy Court and FGIC
Rehabilitation Court, the FGIC Settlement Agreement may become binding and
effective even if the Plan Support Agreement is not approved or the Plan does
not become effective.
10.    Subject to the provisions of Articles VI and VII of the FGIC Settlement
Agreement, each of the Trustees, on its own behalf and on behalf of each of the
respective Trusts (as such term is defined in the FGIC Settlement Agreement) for
which it acts as trustee, hereby irrevocably and unconditionally releases and
fully discharges the Debtors and their respective Representatives from all
obligations, claims and liabilities of any kind or nature, and whether based in
contract, tort or otherwise, arising out of or relating to any of the
Origination-Related Provisions (as defined in the Revised Joint Omnibus
Scheduling Order and Provisions for Other Relief Regarding (i) Debtors’ Motion
Pursuant to Fed. R. Bankr. P. 9019 for Approval of RMBS Trust Settlement
Agreements, and (ii) the RMBS Trustees’ Limited Objection to the Sale
Motion [Dkt. No. 945] in the Chapter 11 Cases) contained in the Governing
Agreements for the Trusts, whether now existing or hereafter arising, and
whether known or unknown, provided, however, that the foregoing shall not
release any claims under the Governing Agreements for any past or future losses
to holders of Securities not insured by the Policies (as defined in the FGIC
Settlement Agreement). For the avoidance of doubt, the foregoing sentence shall
not affect distributions under the RMBS Trust Allocation Protocol.
11.    In addition to the distributions on the RMBS Trust Claims, the reasonable
pre- and post-petition fees and expenses of the RMBS Trustees will be paid in
full in Cash on a current basis with all amounts outstanding on the Effective
Date of the Plan to be paid in full in Cash on that date, subject to the
procedures set forth in prior orders of the Court, which procedures will also
apply to HSBC.
12.    The RMBS Trustees may be reimbursed for their reasonable fees and
expenses associated with making distributions and taking other actions required
under the Plan in accordance with the provisions of the pooling and servicing
agreements, including but not limited to pooling and servicing agreements
assumed by the Debtors and assigned to the purchaser/assignee of same.
13.    In accordance with the Original Settlement Agreements as modified hereby,
the Plan and RMBS Settlement shall provide for fees payable to counsel for the
Institutional Investors, by direct allocation under the Plan and without
conveyance to the RMBS Trustees, allowed unsecured claims and allowed cure
claims in a total amount equal to 5.7% of the amounts allowed for the RMBS
Trusts (the “Allowed Fee Claim”), against the relevant entities for each
respective Trust pursuant to the Plan and the RMBS Trust Allocation Protocol,
which amounts shall reduce the total amount of allowed unsecured claims and
allowed cure claims for the RMBS Trusts. The Allowed Fee Claim shall be
apportioned among counsel for the Steering Committee Consenting Claimants, on
the one hand, and counsel for the Talcott Franklin Consenting Claimants, on the
other, in conformity with the Original Settlement Agreements. The portion of the
Allowed Fee Claim allocated to counsel for the Steering Committee Consenting
Claimants shall be paid 4.75% to Gibbs & Bruns LLP and 0.95% to Ropes & Gray
LLP. The portion of the Allowed Fee Claim allocated to counsel for the Talcott
Franklin Consenting Claimants shall be paid 5.7% to be shared among Talcott
Franklin P.C., Miller, Johnson, Snell & Cummiskey, P.L.C., and Carter Ledyard &
Milburn LLP based on lodestar as calculated per agreement between co-counsel.
Each share of the Allowed Fee Claim (and distributions thereon, including Trust
Units) shall be documented in separate claims stipulations and shall be
independently transferable.


Monoline Settlement
The Plan shall provide for the allowance, priority, and allocation of the
Monoline Claims, as follows:
1.    MBIA. The Monoline Claims held by MBIA shall be fully and finally allowed
as non-subordinated unsecured claims of $719.0 million against the ResCap
Debtors, $1,450.0 million against the GMACM Debtors, and $1,450.0 million
against the RFC Debtors.
2.    FGIC. Subject to approval of the Bankruptcy Court and the FGIC
Rehabilitation Court, the Monoline Claims held by FGIC shall be fully and
finally allowed pursuant to Section 3.01 of the FGIC Settlement Agreement, as
non-subordinated, general unsecured claims in the aggregate amount of $596.5
million (the “FGIC Allowed Claims”), which amount (i) is equal to the sum of (x)
$343.2 million, the amount of claims FGIC has paid under the Policies that
remain unreimbursed and (y) $253.3 million, the sum of all of the Payment
Amounts, and (ii) will be allocated among the ResCap Debtors, the GMACM Debtors
and the RFC Debtors pro rata based on which of the Debtors would be obligated to
reimburse FGIC for such payments under the Governing Agreements; provided,
however that if the Plan Support Agreement is terminated in accordance with its
terms, or if the Plan does not go effective, in addition to the FGIC Allowed
Claims, FGIC reserves all rights to assert a general unsecured claim against
each of the ResCap Debtors, the GMACM Debtors and the RFC Debtors as reflected
in the proofs of claim filed by FGIC in the Chapter 11 Cases, capped in each
case at the amount of $596.5 million, and all parties shall have the right to
object thereto. The settlement and release of FGIC’s ResCap-related insurance
indemnity obligations pursuant to the FGIC Settlement Agreement shall be
approved by the Bankruptcy Court, by separate 9019 motion (the “FGIC 9019
Motion”), and by the FGIC Rehabilitation Court. If the Plan is confirmed and
goes effective, FGIC’s claims shall be treated for plan distribution purposes as
provided for in the Allocation Summary, set forth on Annex I, as allowed claims
of $337.5 million against the ResCap Debtors, $181.5 million against the GMACM
Debtors, and $415.0 million against the RFC Debtors.
3.    Other Monolines. The Claims held by Monolines other than MBIA and FGIC
(the “Other Monoline Claims”) shall be treated under the Plan as unsecured
claims of the ResCap Debtors, the GMACM Debtors, or the RFC Debtors, as
applicable, or as otherwise approved by the Plan Proponents and the Consenting
Claimants.
Any RMBS Trust that has an insurance policy with a Monoline (referred to as an
“Insured RMBS Trust”) reserves the ability to enforce its rights, in the
Bankruptcy Court or otherwise, against any Monoline (other than FGIC) that does
not, in the future, perform in accordance with an insurance policy for the
benefit of that RMBS Trust (the “Monoline Reservation”).
Nothing herein shall be construed to impede the rights of the Debtors, Ally or
their Representatives to coverage, including coverage for settlement of the
Monoline Claims (other than FGIC), under insurance policies issued by a Monoline
to the Debtors or Ally
Treatment of Securities Claims
The Plan shall provide for a global compromise and settlement of securities
claims asserted against the Debtors and Ally.
1.    The Plan shall provide for two classes of securities claims.
•Class 1 shall comprise the class action claims (the “NJ Carpenters Claims”)
arising from the case entitled New Jersey Carpenters Health Fund, et al. v.
Residential Capital, LLC, et al., pending in the U.S. District Court for the
Southern District of New York (Civ. No. 08-8781 (HB)) (the “Securities Class
Action”).
•    Class 2 shall comprise the Private Securities Claims.
2.    The NJ Carpenters Claims shall be settled pursuant to the letter agreement
dated on or about May 23, 2013, between the Debtors, the Creditors’ Committee,
counsel for the director and officer defendants, counsel for the lead plaintiffs
and the class in the Securities Class Action, and any other parties thereto (the
“Letter Agreement”), which contemplates a cash payment in the amount of $100
million on account of the NJ Carpenters Claims, in full satisfaction, release,
and discharge of their claims. Distributions pursuant to such settlement shall
not be subject to the Adjustments.
3.    The Confirmation Order shall enjoin the assertion of any third-party
claims, contribution claims, and indemnification claims related to the
Securities Class Action against the Settling Defendants (as defined in the
Letter Agreement), and claims relating to the Private Securities Claims. The
District Court in which the Securities Class Action is pending shall enter an
order approving the settlement as set forth in the Letter Agreement and the
definitive documents to be executed in connection therewith.
4.    A trust shall be established for the benefit of the holders of the Private
Securities Claims (the “Private Securities Claims Trust”) to be funded with
Trust Units (such interests, together with any cash received thereon, the
“Private Securities Claims Trust Assets”) described above.
5.    The Private Securities Claims Trust shall be administered by a trustee
(the “Private Securities Claims Trustee”) who shall administer and distribute
the allowed Private Securities Claims Trust Assets to holders of Private
Securities Claims in accordance with the trust agreement to be executed by the
Private Securities Claims Trustee (the “Private Securities Claims Trust
Agreement”).
6.    The Private Securities Claims Trust Agreement, including the terms,
methodology, criteria, and procedures for distributing the Private Securities
Claims Trust Assets to holders of allowed Private Securities Claims, and
appropriate disputed claims reserves, in form and substance reasonably
acceptable to the Settling Private Securities Claimants each in their individual
capacity, the Debtors, Ally, and the Creditors’ Committee, shall be approved in
connection with confirmation of the Plan.
7.    The Plan shall provide that the claims of the Settling Private Securities
Claimants shall be fully and finally allowed as non-subordinated unsecured
claims against the Private Securities Claims Trust, in the following amounts:
AIG shall have an allowed claim of $1.168 billion for voting purposes and $723
million for Private Securities Claims Trust purposes, Allstate shall have an
allowed claim of $140 million for voting purposes and $116 million for Private
Securities Claims Trust purposes, MassMutual shall have an allowed claim of $218
million for voting purposes and $36 million for Private Securities Claims Trust
purposes, and Prudential shall have an allowed claim of $227 million for voting
purposes and $147 million for Private Securities Claims Trust purposes. The
claims of the other Private Securities Claimants shall be resolved in a similar
fashion. For the avoidance of doubt, (i) claims of Private Securities Claimants
other than those listed above shall be resolved for settlement purposes in a
manner consistent with the resolution of the claims of the Settling Private
Securities Claimants, and (ii) in the event that the Plan is not confirmed, such
settled allowed claim amounts will have no binding effect.
8.    Each holder of a Private Securities Claim whose claims have not yet been
allowed against the Private Securities Claims Trust will be required to complete
and deliver to the Debtors with a copy to the Creditors’ Committee and holders
of allowed Private Securities Claims (including the Settling Private Securities
Claimants), a proof of loss form, evidencing their claims against the Debtors
and any non-Debtor third parties (subject to the appropriate confidentiality
agreements). Any allowance or stipulation by the Debtors of the amounts of
Claims against the Debtors set forth in the proof of loss form (or any other
amount on account of such Claims) will be subject to Bankruptcy Court approval
after notice and a hearing.
9.    The Private Securities Claims Trust Agreement will establish separate
tiers of claims within the Private Securities Claims Trust based upon the nature
and status of the claims. The criteria for distinguishing among tiers is
designed to estimate contingent and unliquidated Private Securities Claims,
solely for purposes of settlement, allowance, and distributions from the Private
Securities Claims Trust. In accordance with the Private Securities Claims Trust
Agreement, the holder of a Private Securities Claim will be entitled to receive
its allocable share of the Private Securities Claims Trust Assets attributable
to the claim, with each tier of claims receiving a greater share per dollar
relative to the next highest tier. Each Private Securities Claim holder’s
distribution will be determined in relation to claims in other tiers in
accordance with an agreed upon formula. Following the Private Securities Claims
Trustee’s receipt of any distribution pursuant to the Plan, the Private
Securities Claims Trustee will distribute an allocable share of the
then-available Private Securities Claims Trust Assets attributable to each
allowed Private Securities Claim in accordance with the Private Securities
Claims Trust Agreement.
10.    For purposes of the Plan, the Private Securities Claims Trust Assets
shall be the sole source of recovery for Private Securities Claims.
Borrower Claims Trust
The Plan shall provide for the treatment of the Borrower Claims as follows:
1.    The Plan will establish a Borrower Claims trust (the “Borrower Claims
Trust”) for the benefit of the holders of Borrower Claims at each of the
Consolidated Debtors which shall be funded in an amount of $57.6 million in Cash
(the “Borrower Claims Trust Assets”), subject to adjustment as set forth herein.
2.    The Debtors, the Creditors’ Committee and counsel for the Kessler Class
Claimants (“Kessler Counsel”) will confer in good faith regarding allocation of
recoveries under the Policies (defined below) relating to the Mitchell class
action.
3.    The Debtors will cooperate in good faith with the Consenting Claimants and
the Creditors’ Committee in reconciling Borrower Claims prior to the
confirmation hearing. The Parties, including the Debtors, the Creditors’
Committee, and the Consenting Claimants, will cooperate in good faith to
determine if any adjustments are necessary to adequately fund the Borrower
Claims Trust. In the event there is an unresolved dispute among the Debtors, the
Creditors’ Committee and any Consenting Claimant regarding the amount necessary
to fund the Borrower Claims Trust, such parties will establish a procedure to
resolve the dispute in connection with confirmation, including utilization of
claims estimation under section 502 of the Bankruptcy Code.
4.    The Borrower Claims Trust will be administered by a trustee (the “Borrower
Claims Trustee”), who shall administer and distribute the Borrower Claims Trust
Assets for the benefit of holders of the Borrower Claims pursuant to a Borrower
Claims trust agreement (the “Borrower Claims Trust Agreement”). Kessler Counsel
will recommend one or more candidates for the position of Borrower Claims
Trustee subject to consent of the Creditors’ Committee and the Debtors, which
consent shall not be unreasonably withheld. The Plan and the Borrower Claims
Trust Agreement will provide that allowed Borrower Claims against the Borrower
Claims Trust that would otherwise be asserted against one of the Consolidated
Debtors shall receive a recovery comparable to recoveries of unsecured creditors
at such Consolidated Debtor (excluding, in computing such recovery percentages,
recoveries, if any, from the Policies (defined below)). The Cash to be paid to
the Borrower Trust will be specified in the Borrower Trust Agreement and such
Cash shall equal the Distribution Amount plus any additional amounts necessary
to fund the Borrower Claim Trust to comply with the preceding sentence (the
“Borrower Trust True-Up”). The Debtors shall keep the Creditors Committee and
Kessler Counsel reasonably informed of the efforts to reconcile Borrower Claims
to determine the Borrower Trust True-Up. On or before the date that is five (5)
business days prior to the last day to object to the Disclosure Statement, the
Debtors will (i) inform Kessler Counsel of the proposed approximate amount of
the Borrower Trust True-Up, if any, (ii) provide to Kessler Counsel reasonable
information and analyses (subject to appropriate confidentiality provisions),
excluding information regarding the Kessler Claim and information deemed
confidential by the Debtors, that was considered and evaluated in calculating
Borrower Trust True- Up, and (iii) use Agreed Efforts to respond to the
questions of Kessler Counsel with respect to the basis for and calculation of
the Borrower Trust True-Up. Kessler Counsel may, from time to time, in its sole
discretion, extend the date for notification of the Borrower Trust True-Up. The
sole source of recovery for Borrower Claims shall be from the Borrower Claim
Trust Assets and insurance proceeds (but only to the extent such proceeds become
available) with respect to those claims that are covered by insurance, as
described in paragraph 5 below (if any). Upon confirmation of the Plan, there
shall be no recourse against the Debtors for any Borrower Claim irrespective of
whether or not there is any insurance recovery.
5.    The rights and obligations of the Borrower Claims Trust, including the
rights in General Motors Combined Specialty Insurance Program 12/15/00 –
12/15/03 (the “Policies”) and the processes by which any recovery under the
Policies is pursued, paid for, assigned or allocated, will be set forth in a
supplement to the Plan, which supplement must be satisfactory to Kessler
Counsel, the Debtors and the Creditors’ Committee.
6.    The Borrower Claims Trust Agreement will, among other things, (i) provide
participation and qualification criteria for the holders of Borrower Claims to
receive their pro rata share of the Borrower Claims Trust Assets, and (ii)
provide for the prosecution and settlement of objections to Borrower Claims
including those that may have previously been filed by the Debtors or any other
party, (iii) establish alternative dispute resolution procedures to resolve any
disputed Borrower Claims, inclusive of any counterclaims or offsets in favor of
the Debtors, and (iv) be in form and substance reasonably acceptable to the
Kessler Class Claimants (acting in their individual capacity), the Debtors,
Ally, and the Creditors’ Committee.
7.    The Plan may include a “Convenience Class” for Borrower Claims under the
Plan, subject to the reasonable consent of the Creditors’ Committee, the
Debtors, Ally and Kessler Counsel.
8.    As contemplated by the Plan Support Agreement, the obligations of the
Kessler Class Claimants under the Plan Support Agreement and the Term Sheets are
conditioned on (i) reaching agreement with the Debtors and the Creditors’
Committee on or before June 10, 2013 with respect to the allowed amount of the
Kessler Class Claim, (ii) reaching written agreement with the Debtors and the
Creditors’ Committee on or before June 24, 2013 with respect to other terms of
settlement to be embodied in a settlement agreement, (iii) obtaining preliminary
Bankruptcy Court approval under Rules 9019 and 7023 of the proposed settlement
agreement on or before the date of the hearing on the Disclosure Statement, and
(iv) obtaining final approval under Rule 9019 and Rule 7023 of such settlement
agreement as part of the Plan confirmation process. For the avoidance of doubt,
there presently is no settlement agreement between the Kessler Class Claimants
and the Debtors, and nothing in the Term Sheets obligates the Kessler Class
Claimants and the Debtors to reach agreement on an allowed amount of the Kessler
Class Claim.
9.    To the extent the Kessler Class Claim is settled prior to confirmation,
the Kessler Class Claim shall be certified as a class claim and deemed an
allowed non-subordinated unsecured Borrower Claim in the agreed-upon claim
amount. If a settlement is reached, the allowance of the Kessler Class Claim,
including a provision for attorney’s fees (which shall not be in addition to the
Kessler Class Claim), shall be approved as part of the Plan confirmation
process. If the Kessler Class Claim is not settled within the time frames set
forth in the immediately preceding paragraph 8, the absence of such settlement
will not prejudice the Kessler Class Claimants’ right to prosecute, or the
Debtors’ or any other parties’ right to oppose, the Kessler Class Claimants’
Rule 7023 Motion or any related proceeding.
10.    If any Borrower Claim constitutes, in whole or in part, a Consent Order
Borrower Claim, such Borrower Claim amount shall be reduced to the extent paid
pursuant to the Consent Order or any settlement of the Debtors’ obligations
thereunder, without further order of the Bankruptcy Court.
11.    The Plan shall provide that, to the extent a Borrower recovers insurance
proceeds on account of all or some of a Borrower Claim, the Borrower shall
return a proportionate amount (such proportionate amount determined by dividing
the recovered insurance proceeds by the allowed amount of the Borrower Claim) of
any prior distributions from the Borrower Claims Trust Assets made on account of
such Borrower Claim to the Borrower’s Claim Trust.
Classification and Treatment of Claims
Administrative Claims
Voting Rights: Unclassified.
Treatment: Unless otherwise agreed to by the holder of an allowed Administrative
Claim, or set forth in an order of the Bankruptcy Court, the applicable Debtor
or the Liquidation Trust, as applicable, will pay each holder of an Allowed
Administrative Claim (other than holders of Professional Claims and Claims for
fees and expenses pursuant to section 1930 of chapter 123 of title 28 of the
United States Code) the full unpaid amount of such Claim in Cash: (1) on the
Effective Date, or as soon as practicable thereafter (or, if not then due, when
such allowed Administrative Claim is due, or as soon as practicable thereafter);
(2) if the Administrative Claim is allowed after the Effective Date, on the date
such Administrative Claim is allowed, or as soon as practicable thereafter (or,
if not then due, when such allowed Administrative Claim is due, or as soon as
practicable thereafter); or (3) if the allowed Administrative Claim arises in
the ordinary course of the Debtors’ business, in accordance with the terms and
subject to the conditions of any agreements governing, instruments evidencing,
or other documents relating to, such transactions.
Priority Tax Claims
Voting Rights: Unclassified.
Treatment: Except to the extent that a holder of an allowed Priority Tax Claim
agrees to a less favorable treatment or has been paid by any applicable Debtor
prior to the Effective Date, the Debtors or the Liquidation Trust, as
applicable, will pay such holder of an allowed Priority Tax Claim, in full and
final satisfaction, settlement, release, and discharge of such allowed Priority
Tax Claim, the full unpaid amount of such allowed Priority Tax Claim in Cash on,
or as soon as practicable after, the latest of: (1) the Effective Date; (2) the
date such allowed Priority Tax Claim becomes allowed; or (3) in installment
payments over a period of time not to exceed five (5) years after the Petition
Date, in accordance with Bankruptcy Code section 1129(a)(9)(C); provided that
such election will be without prejudice to the Debtor’s right to prepay such
allowed Priority Tax Claim in full or in part without penalty.
Claims Against the ResCap Debtors
Class R-1 (Other Priority Claims)
Voting Rights: Unimpaired; deemed to accept and not entitled to vote on the
Plan.
Treatment: Except to the extent that a holder of an allowed Other Priority Claim
agrees to a different treatment of such claim, in full and final satisfaction of
the Other Priority Claims against the ResCap Debtors, on or as soon as
practicable after the Effective Date, each holder of an Allowed Other Priority
Claim in Class R-1 will be paid in full in Cash or otherwise receive treatment
consistent with the provisions of section 1129(a)(9) of the Bankruptcy Code;
provided, that Other Priority Claims that arise in the ordinary course of the
Debtors’ business and that are not due and payable on or before the Effective
Date will be paid in the ordinary course of business in accordance with the
terms thereof.
Class R-2 (AFI Revolver Claims)
Voting Rights: Unimpaired; deemed to accept and not entitled to vote on the
Plan.
Allowed Claim Amount: The AFI Revolver Claims against the ResCap Debtors will be
allowed in the aggregate amount of not less than $747,127,553.38, plus accrued
and unpaid post-petition interest at the non-default rate.
Treatment: In full and final satisfaction of the AFI Revolver Claims against the
ResCap Debtors, AFI Revolver Claims will be paid in full in Cash on or before
the Effective Date and prior to any payment on account of JSN Claims.
Class R-3 (Other Secured Claims)
Voting Rights: Unimpaired; deemed to accept and not entitled to vote on the
Plan.
Treatment: In full and final satisfaction of the Other Secured Claims against
the ResCap Debtors, on or as soon as practicable after the Effective Date, each
holder of an allowed Other Secured Claim in Class R-3 will (A) be paid in full
in Cash, including any interest, at the non-default rate, required to be paid
pursuant to section 506(b) of the Bankruptcy Code, or (B) receive the collateral
securing its allowed Other Secured Claim.
Class R-4 (JSN Claims)
Voting Rights: Impaired; entitled to vote on the Plan.
Treatment: In full and final satisfaction of the JSN Claims, on or as soon as
practicable after the Effective Date, each holder of a JSN Claim in Class R-4
will receive its pro rata share of the JSN Payment.
Class R-5 (Senior Unsecured Notes Claims)
Voting Rights: Impaired; entitled to vote on the Plan.
Allowed Claim Amount: The Senior Unsecured Notes Claims shall be allowed against
the ResCap Debtors at $1.003 billion.
Treatment: In full and final satisfaction of the Senior Unsecured Notes Claims
against the ResCap Debtors, on or as soon as practicable after the Effective
Date, Wilmington Trust, as indenture trustee to the Senior Unsecured Notes in
Class R-5 shall receive its pro rata share of the ResCap Debtors’ Unsecured
Distribution.
Class R-6 (Monoline Claims)
Voting Rights: Impaired; entitled to vote on the Plan.
Treatment: Subject to the treatment of the RMBS Trust Claims for the Insured
RMBS Trusts, in full and final satisfaction of the Monoline Claims against the
ResCap Debtors, on or as soon as practicable after the Effective Date, holders
of allowed Monoline Claims in Class R-6 shall receive their pro rata share of
the ResCap Debtors’ Unsecured Distribution.
Class R-7 (General Unsecured Claims)
Voting Rights: Impaired; entitled to vote on the Plan.
Treatment: In full and final satisfaction of the General Unsecured Claims
against the ResCap Debtors, as soon as practicable after the Effective Date,
each holder of an allowed General Unsecured Claim in Class R-7 will receive Cash
in an amount equal to its pro rata share of the ResCap Debtors’ Unsecured
Distribution.
Class R-8 (Borrower Claims)
Voting Rights: Impaired; entitled to vote on the Plan.
Treatment: In full and final satisfaction of the Borrower Claims against the
ResCap Debtors, on or as soon as practicable after the Effective Date, holders
of allowed Borrower Claims in Class R-8 shall receive their pro rata share of
the Borrower Claims Trust Assets.
Class R-9 (Private Securities Claims)
Voting Rights: Impaired; entitled to vote on the Plan.
Treatment: In full and final satisfaction of the Private Securities Claims
against the ResCap Debtors, on or as soon as practicable after the Effective
Date, holders of allowed Private Securities Claims in Class R-9 shall receive
their allocated share of the Private Securities Claims Trust Assets.
Class R-10 (NJ Carpenters Claims)
Voting Rights: Impaired; entitled to vote on the Plan.
Treatment: In full and final satisfaction of the NJ Carpenters Claims against
the ResCap Debtors, on or as soon as practicable after the Effective Date, the
lead plaintiffs, on behalf of holders of NJ Carpenters Claims in Class R-10
shall receive the NJ Carpenters Claims Distribution which will thereafter be
distributed pursuant to the plan of allocation to be approved by and under the
jurisdiction of the District Court.
Class R-11 (Intercompany Claims)
Voting Rights: Impaired; deemed to reject the Plan.
Treatment: On the Effective Date, Intercompany Claims, including any subrogation
claims and fraudulent conveyance claims related to the forgiveness of
intercompany debt, will be waived, cancelled, and discharged on the Effective
Date. Holders of Intercompany Claims will receive no recovery on account of
their claims.
Class R-12 (Equity Interests)
Voting Rights: Impaired; deemed to reject the Plan.
Treatment: Holders of equity interests in Class R-12 shall receive no recovery
on account of such interests and shall be canceled on the Effective Date.
Claims Against the GMACM Debtors
Class GS-1 (Other Priority Claims)
Voting Rights: Unimpaired; deemed to accept and not entitled to vote on the
Plan.
Treatment: Except to the extent that a holder of an allowed Other Priority Claim
agrees to a different treatment of such claim, in full and final satisfaction of
the Other Priority Claims against the GMACM Debtors, on or as soon as
practicable after the Effective Date, each holder of an allowed Other Priority
Claim in Class GS-1 will be paid in full in Cash or otherwise receive treatment
consistent with the provisions of section 1129(a)(9) of the Bankruptcy Code;
provided, that Other Priority Claims that arise in the ordinary course of the
Debtors’ business and that are not due and payable on or before the Effective
Date will be paid in the ordinary course of business in accordance with the
terms thereof.
Class GS-2 (AFI Revolver Claims)
Voting Rights: Unimpaired; deemed to accept and not entitled to vote on the
Plan.
Allowed Claim Amount: The AFI Revolver Claims against the GMACM Debtors will be
allowed in the aggregate amount of not less than $747,127,553.38, plus accrued
and unpaid post-petition interest at the non-default rate.
Treatment: In full and final satisfaction of the AFI Revolver Claims against the
GMACM Debtors, the AFI Revolver Claims will be paid in full in Cash on or before
the Effective Date and prior to any payment on account of JSN Claims.
Class GS-3 (AFI LOC Claims)
Voting Rights: Unimpaired; deemed to accept and not entitled to vote on the
Plan.
Allowed Claim Amount: The AFI LOC Claims in Class GS-3 will be allowed in the
aggregate amount of not less than $380,000,000, plus accrued and unpaid
post-petition interest at the non-default rate.
Treatment: In full and final satisfaction of the AFI LOC Claims against the
GMACM Debtors, the AFI LOC Claims will be paid in full in Cash on or before the
Effective Date.
Class GS-4 (Other Secured Claims)
Voting Rights: Unimpaired; deemed to accept and not entitled to vote on the
Plan.
Treatment: In full and final satisfaction of the Other Secured Claims against
the GMACM Debtors, on or as soon as practicable after the Effective Date, each
holder of an allowed Other Secured Claim in Class GS-4 will (A) be paid in full
in Cash, including any interest, at the non-default rate, required to be paid
pursuant to section 506(b) of the Bankruptcy Code, or (B) receive the collateral
securing its allowed Other Secured Claim.
Class GS-5 (JSN Claims)
Voting Rights: Impaired; entitled to vote on the Plan.
Treatment: In full and final satisfaction of the JSN Claims, on or as soon as
practicable after the Effective Date, each holder of a JSN Claim in Class GS-5
will receive its pro rata share of the JSN Payment.
Class GS-6 (RMBS Trust Claims)
Voting Rights: Impaired; entitled to vote on the Plan.
Treatment: Subject to the terms of the RMBS Settlement, in full and final
satisfaction of the RMBS Trust Claims against the GMACM Debtors, as soon as
practicable after the Effective Date, each holder of an Allowed RMBS Trust Claim
in Class GS-6 shall receive its pro rata share of the GMACM Debtors’ Unsecured
Distribution; provided, that each RMBS Trust reserves the ability to enforce its
rights, in the Bankruptcy Court or otherwise, against any Monoline that does
not, in the future, perform in accordance with an insurance policy for the
benefit of that RMBS Trust, provided, further, however, such pro rata share
shall be reallocated in accordance with the RMBS Trust Allocation Protocol.
Class GS-7 (Monoline Claims)
Voting Rights: Impaired; entitled to vote on the Plan.
Treatment: Subject to the treatment of the RMBS Trust Claims for the Insured
RMBS Trusts, in full and final satisfaction of the Monoline Claims against the
GMACM Debtors, on or as soon as practicable after the Effective Date, holders of
allowed Monoline Claims in Class GS-7 shall receive their pro rata share of the
GMACM Debtors’ Unsecured Distribution.
Class GS-8 (General Unsecured Claims)
Voting Rights: Impaired; entitled to vote on the Plan.
Treatment: In full and final satisfaction of the General Unsecured Claims
against the GMACM Debtors, as soon as practicable after the Effective Date,
holders of allowed General Unsecured Claims in Class GS-8 will receive an amount
equal to their pro rata share of the GMACM Debtors’ Unsecured Distribution.
Class GS-9 (Borrower Claims)
Voting Rights: Impaired; entitled to vote on the Plan.
Treatment: In full and final satisfaction of the Borrower Claims against the
GMACM Debtors, on or as soon as practicable after the Effective Date, holders of
allowed Borrower Claims in Class GS-9 shall receive
their pro rata share of the Borrower Claims Trust Assets.
Class GS-10 (Private Securities Claims)
Voting Rights: Impaired; entitled to vote on the Plan.
Treatment: In full and final satisfaction of the Private Securities Claims
against the GMACM Debtors, on or as soon as practicable after the Effective
Date, holders of allowed Private Securities Claims in Class GS-10 shall receive
their allocated share of the Private Securities Claims Trust Assets.
Class GS- 11 (Intercompany Claims)
Voting Rights: Impaired; deemed to reject the Plan.
Treatment: On the Effective Date, Intercompany Claims in Class GS-11, including
any subrogation claims and fraudulent conveyance claims related to the
forgiveness of intercompany debt, will be waived, cancelled and discharged on
the Effective Date. Holders of Intercompany Claims will receive no recovery on
account of their claims.
Class GS-12 (Equity Interests)
Voting Rights: Impaired; deemed to reject the Plan.
Treatment: Holders of equity interests in Class GS-12 shall receive no recovery
on account of such interests and shall be canceled on the Effective Date.
Claims against the RFC Debtors
Class RS-1 (Other Priority Claims)
Voting Rights: Unimpaired; deemed to accept and not entitled to vote on the
Plan.
Treatment: Except to the extent that a holder of an allowed Other Priority Claim
agrees to a different treatment of such claim, in full and final satisfaction of
the Other Priority Claims against the RFC Debtors, on or as soon as practicable
after the Effective Date, each holder of an allowed Other Priority Claim in
Class RS-1 will be paid in full in Cash or otherwise receive treatment
consistent with the provisions of section 1129(a)(9) of the Bankruptcy Code;
provided, that Other Priority Claims that arise in the ordinary course of the
Debtors’ business and that are not due and payable on or before the Effective
Date will be paid in the ordinary course of business in accordance with the
terms thereof.
Class RS-2 (AFI Revolver Claims)
Voting Rights: Unimpaired; deemed to accept and not entitled to vote on the
Plan.
Allowed Claim Amount: The AFI Revolver Claims against the RFC Debtors will be
allowed in the aggregate amount of not less than $747,127,553.38, plus accrued
and unpaid post-petition interest at the non-default rate.
Treatment: In full and final satisfaction of the AFI Revolver Claims against the
RFC Debtors, the AFI Revolver Claims will be paid in full in Cash on or before
the Effective Date and prior to any payment on account of JSN Claims.
Class RS-3 (AFI LOC Claims)
Voting Rights: Unimpaired; deemed to accept and not entitled to vote on the
Plan.
Allowed Claim Amount: The AFI LOC Claims in Class RS-3 will be allowed in the
aggregate amount of not less than $380,000,000, plus accrued and unpaid
post-petition interest at the non-default rate.
Treatment: In full and final satisfaction of the AFI LOC Claims against the RFC
Debtors, the AFI LOC Claims will be paid in full in Cash on or before the
Effective Date.
Class RS-4 (Other Secured Claims)
Voting Rights: Unimpaired; deemed to accept and not entitled to vote on the
Plan.
Treatment: In full and final satisfaction of the Other Secured Claims against
the RFC Debtors, on or as soon as practicable after the Effective Date, each
holder of an allowed Other Secured Claim in Class RS-4 will (A) be paid in full
in Cash, including any interest, at the non-default rate, required to be paid
pursuant to section 506(b) of the Bankruptcy Code, or (B) receive the collateral
securing its allowed Other Secured Claim.
Class RS-5 (JSN Claims)
Voting Rights: Impaired; entitled to vote on the Plan.
Treatment: In full and final satisfaction of the JSN Claims, on or as soon as
practicable after the Effective Date, each holder of a JSN Claim against the RFC
Debtors in Class RS-5 will receive its pro rata share of the JSN Payment.
Class RS-6 (RMBS Trust Claims)
Voting Rights: Impaired; entitled to vote on the Plan.
Treatment: Subject to the terms of the RMBS Settlement, in full and final
satisfaction of the RMBS Trust Claims against the RFC Debtors, as soon as
practicable after the Effective Date, each holder of an Allowed RMBS Trust Claim
in Class RS-6 shall receive its pro rata share of the RFC Debtors’ Unsecured
Distribution, provided, however, that each RMBS Trust reserves the ability to
enforce its rights, in the Bankruptcy Court or otherwise, against any Monoline
that does not, in the future, perform in accordance with an insurance policy for
the benefit of that RMBS Trust, provided, further, however, such pro rata share
shall be reallocated in accordance with the RMBS Trust Allocation Protocol.
Class RS-7 (Monoline Claims)
Voting Rights: Impaired; entitled to vote on the Plan.
Treatment: Subject to the treatment of the RMBS Trust Claims for the Insured
RMBS Trusts, in full and final satisfaction of the Monoline Claims against the
RFC Debtors, on or as soon as reasonably practicable after the Effective Date,
holders of allowed Monoline Claims in Class RS-7 shall receive their pro rata
share of the RFC Debtors’ Unsecured Distribution.
Class RS-8 (General Unsecured Claims)
Voting Rights: Impaired; entitled to vote on the Plan.
Treatment: In full and final satisfaction of the General Unsecured Claims
against the RFC Debtors, as soon as practicable after the Effective Date,
holders of allowed General Unsecured Claims in Class RS-8 will receive an amount
equal to their pro rata share of the RFC Debtors’ Unsecured Distribution.
Class RS-9 (Borrower Claims)
Voting Rights: Impaired; entitled to vote on the Plan.
Treatment: In full and final satisfaction of the Borrower Claims against the RFC
Debtors, on or as soon as reasonably practicable after the Effective Date,
holders of allowed Borrower Claims in Class RS-9 shall receive their pro rata
share of the Borrower Claims Trust Assets.
Class RS-10 (Private Securities Claims)
Voting Rights: Impaired; entitled to vote on the Plan.
Treatment: In full and final satisfaction of the Private Securities Claims
against the RFC Debtors, on or as soon as practicable after the Effective Date,
holders of allowed Private Securities Claims in Class RS-10 shall receive their
allocated share of the Private Securities Claims Trust Assets.
Class RS-11 (NJ Carpenters Claims)
Voting Rights: Impaired; entitled to vote on the Plan.
Treatment: In full and final satisfaction of the NJ Carpenters Claims against
the RFC Debtors, on or as soon as practicable after the Effective Date, the lead
plaintiffs, on behalf of holders of NJ Carpenters Claims in Class RS-11 shall
receive the NJ Carpenters Claims Distribution which will thereafter be
distributed pursuant to the plan of allocation to be approved by and under the
jurisdiction of the District Court.
Class RS-12 (Intercompany Claims)
Voting Rights: Impaired; deemed to reject the Plan.
Treatment: On the Effective Date, Intercompany Claims in Class RS-12, including
any subrogation claims and fraudulent conveyance claims related to the
forgiveness of intercompany debt, will be waived, cancelled and discharged on
the Effective Date. Holders of Intercompany Claims will receive no recovery on
account of their claims.
Class RS-13 (Equity Interests)
Voting Rights: Impaired; deemed to reject the Plan.
Treatment: Holders of equity interests in Class RS-13 shall receive no recovery
on account of such interests and shall be canceled on the Effective Date.
Other Plan Terms
Tolling of all Statutes of Limitation
Notwithstanding anything to the contrary in the Plan Support Agreement, the Plan
Support Agreement shall constitute Ally’s agreement with each of the Debtors,
the Creditors Committee and the Consenting Claimants that all statutes of
limitation for any Causes of Actions against the Debtors or Ally relating to the
Debtors (whether currently pending or tolled) that have not run prior to the
date of entry into the Plan Support Agreement shall be tolled until 70-days
following the termination of the Plan Support Agreement or the effective date of
the Plan.
List of Ally/Debtor Contracts
The Debtors and Ally agree that the Debtors and Ally will continue performing
under the contracts set forth in Annex IV, through the Effective Date, provided,
however, that nothing herein will be deemed an assumption of these contracts or
prejudice the rights of the Debtors or Ally under these contracts, any other
contracts between the Debtors and Ally, the Debtors’ secured credit facility
with Ally, or applicable law.
Administrative Claims Bar Date
The Plan will establish a deadline for filing requests for payment of
administrative expense claims, except with respect to professional fee claims
and the fees and expense claims of the RMBS Trustees.
Professional Fees and Expenses
All estate professionals shall provide an estimated budget for professional fees
through the Effective Date, and the Plan Proponents will establish an allocation
of workload for the preparation of the Definitive Documents by July 3, 2013.
The Plan will establish a professional fee escrow account (the “Professional Fee
Escrow Account”) which will be funded by the Debtors or the Liquidation Trust on
the Effective Date for the purpose of paying allowed professional claims
incurred through the Effective Date, provided that the Debtors’ or the
Liquidation Trust’s liability for allowed professional claims will not be deemed
limited to the funds available from the Professional Fee Escrow Account. The
amount funded to the Professional Fee Escrow Account will be determined by each
professional’s estimated fees and expenses to be incurred through the Effective
Date, subject to review by the Debtors, the Consenting Claimants and the
Creditors Committee.
Executory Contracts and Unexpired Leases
Executory contracts and unexpired leases shall be deemed rejected by the Debtors
unless previously assumed by the Debtors or assumed by the Debtors in connection
with confirmation of the Plan.
Adjournment of RMBS Litigation
The Debtors, the Creditors’ Committee, Ally, and the Consenting Claimants, as
applicable, agree that the hearing on the Debtors Motion Pursuant to Fed. R.
Bankr. P. 9019 for Approval of the RMBS Settlement Agreements [Dkt. No. 320] as
amended and supplemented (the “RMBS Settlement Motion”), shall be adjourned
until the earliest hearing dates available from the Court that are not less than
30 days after the Steering Committee Consenting Claimants or the Talcott
Franklin Consenting Claimants terminates the Plan Support Agreement or the Plan
Support Agreement is otherwise terminated, and that all pending objections to
the RMBS Settlement shall be deemed held in abeyance pending the Effective Date
and withdrawn with prejudice upon the Effective Date.
The Plan shall contain a provision which shall constitute approval of the RMBS
Settlement, including without limitation, modifications contemplated by the Plan
Support Agreement, and the amendments and supplements to the RMBS Settlement
Motion. The RMBS Settlement, as modified, shall be approved by the entry of the
Confirmation Order.
Claims Asserted Against the Debtors
Annex V includes a list of claims asserted against the Debtors in accordance
with that section of the Plan Term Sheet titled “Settlement of Debtors’ Rights
to and Under Insurance Policies.”





ANNEX I
Allocation Summary
($ in millions)
Distribution Amount
Allocation Percentages
Adjusted Total Distributable Value


$2,525.0


 
RMBS Trust Claims Recovery
672.3


28.4
%
Monoline Claims Recovery
1,098.8


N/A


MBIA Recovery
796.3


33.6
%
FGIC Recovery
206.5


8.7
%
Other Monoline Claims Recovery
96.0


4.1
%
Senior Unsecured Notes Claims Recovery
351.4


14.8
%
General Unsecured Claims Recovery
19.2


0.8
%
Private Securities Claims Trust Recovery
225.7


9.5
%
Sub-Total Recoveries


$2,367.4


100.0
%
Borrowers Claims Trust Recovery
57.6


 
New Jersey Carpenters Claims Recovery
100.0


 
Total Recoveries


$2,525.0


 

The foregoing allocation summary is premised upon the following agreed-upon
assumptions:
▪
Assets available for unsecured creditors (including the Ally Contribution of $2,
100 million) will equal $2,525 million, to be realized over time, after payment
in full of the JSN Claims.

▪
The JSN Claims will be paid in full.

▪
The Plan will provide that the JSNs are undersecured and not otherwise entitled
to post-petition interest.

▪
The Plan will implement a global compromise and settlement of multiple disputed
issues, which will be considered by the Bankruptcy Court in connection with
confirmation, including that:

◦
Administrative expenses (other than the RMBS Cure Claims) will be allocated
among the GMACM Debtors and RFC Debtors, as follows: $98 1.1 million to the
GMACM Debtors, and $292.0 million to the RFC Debtors. No administrative expenses
will be allocated to the ResCap Debtors.

◦
Intercompany Claims will be disallowed and will not receive any recovery under
the Plan.

◦
The GMACM Debtors and the RFC Debtors will waive subrogation claims against the
ResCap Debtors.

◦
The Plan will implement a settlement of the amount and allocation of certain
liabilities among the Debtors, including: (i) an allocation of the RMBS Trust
Claims of $209.8 million to the GMACM Debtors and $7,091.2 million to the RFC
Debtors, (iii) an allocation of the Monoline Claims held by FGIC of $337.5
million to the ResCap Debtors, $181.5 million to the GMACM Debtors and $415.0
million to the RFC Debtors, and (iii) allowance of the Monoline Claims held by
MBIA in the amount of $719.0 million against the ResCap Debtors, $1,450.0
million against the GMACM Debtors and $1,450.0 against the RFC Debtors. All RMBS
Trust Claims against the ResCap Debtors will be waived under the Plan.

◦
An agreed allocation of the JSN Deficiency Claims.

▪
All recoveries are intended to be illustrative and may change materially based
on, among other things, amount of claims against the estates, administrative
expenses, and the ultimate realized value of non-cash assets.

▪
Notwithstanding the allocation of the RMBS Trust Claims among the Debtors
pursuant to this Annex I, distributions to the RMBS Trusts shall be reallocated
pursuant to the RMBS Trust Allocation Protocol.



ANNEX II
GOVERNANCE TERM SHEET
Structure
The Liquidation Trust. A Delaware statutory trust will be formed for the purpose
of (i) monetizing the estates’ non-Cash assets and distributing Cash to holders
of allowed claims; (ii) resolving disputed general unsecured claims and making
distributions to claims that become allowed after the Effective Date; and (iii)
facilitating the general wind-down of the debtors’ estates following the
Effective Date, and managing expenses in connection with the foregoing.
Trust Assets. On the Effective Date, all assets of the Debtors’ estates,
including all causes of action not waived, released or compromised in the Plan,
will be transferred to the Liquidation Trust, other than certain assets
designated to remain with the Debtors.
Board of Trustees and Trust Management
Board. The Liquidation Trust will be managed by a board of trustees which will
have overall responsibility for the conduct of the affairs of the Liquidation
Trust, including among other things the retention, termination, oversight and
compensation of Liquidation Trust management and professionals; the oversight of
the liquidation of non-Cash Trust Assets; the resolution of disputed claims and
the payment of distributions to holders of allowed claims. The Board will be
comprised of five members, with MBIA, FGIC, the RMBS Trustees that are members
of the Creditors’ Committee and the Steering Committee Consenting Claimants,
jointly, Paulson, and the holders of Private Securities Claims each selecting a
member, and such other Board members as agreed to by the Plan Proponents and the
Consenting Claimants.
Trust Management. The Liquidation Trust will be managed by personnel with
responsibilities as designated by the Board. Management personnel will be
initially designated or approved by the Debtors, the Creditors’ Committee, and
the Consenting Claimants and thereafter will serve at the discretion of the
Board.
Compensation. The compensation of the members of the Board and Trust management
will be initially determined by the Debtors, the Creditors’ Committee, and the
Consenting Claimants and thereafter by the Board.
Budget. The Liquidation Trust will operate in accordance with an annual budget,
which except for the initial Budget will be prepared by the Liquidation Trust
management and approved by the Board. The initial Budget will be prepared by
management of the Debtors prior to the Effective Date and will be approved by
the Creditors’ Committee and the Consenting Claimants and filed as an exhibit or
supplement to the Plan.
Cost Reduction Initiatives: The Debtors will cooperate with the Creditors’
Committee and Consenting Claimants to put in place procedures designed to reduce
administrative expenses, including without limitation, professional fees,
operating expenses, and other costs of administration, incurred or to be
incurred, by the estates.
Reporting
Financial Statements/Reporting. The Liquidation Trust will provide sufficient
reporting and financial statements to the extent required to make Trust Units
freely tradable.
Interests in the Trust
Trust Units. Holders of allowed Trust and Estate Unsecured Claims will receive
interests in the Liquidation Trust, in the form of Trust Units, entitling
holders to participate in distributions from the Liquidation Trust in accordance
with the Plan.
Transferability, etc. It is anticipated that the Trust Units will be
transferable and tradable through DTC. In the event necessary to permit trading
of the Trust Units, the Liquidation Trust will register and file reports under
applicable securities laws.
Other Provisions
Disbursing Agent. To the extent the Board deems advisable, the services of a
disbursing agent may be retained by the Liquidation Trust.
Termination. The Trust will terminate as soon as practicable, but in no event
later than the fifth anniversary of the Effective Date; provided that the
Bankruptcy Court may extend the term of the Liquidation Trust for a finite
period as necessary to complete the activities of the Liquidation Trust,
provided the Liquidation Trust receives an opinion of counsel or a favorable
ruling from the IRS that the extension would not adversely affect the status of
the Liquidation Trust as a grantor trust.
Authority. Notwithstanding anything contained herein, the Liquidation Trust
shall not have any authority regarding the Borrower Claims Trust and the Private
Securities Claims Trust.
Governance Controls. The Liquidation Trust shall contain specific governance
control mechanisms including supermajority/minority protections.



ANNEX III
RMBS Trust Allocation Protocol
Based on current determinations of Duff & Phelps (“Duff”), financial advisor to
certain of the RMBS Trustees, which determinations are based on financial
information provided by the Debtors to Duff on May 22, 2013, subject to any
Adjustment, $75.3 million of the pro rata share of the RFC Debtors’ Unsecured
Distribution distributed to Class RS-6 shall be combined with the entirety of
pro rata share of the GMACM Debtors’ Unsecured Distribution distributed to Class
GS-6, and the combined amount shall be referred to as the “GMACM Pool.” The pro
rata share of the RFC Debtors’ Unsecured Distribution distributed to Class RS-6
after the reallocation to the GMACM Pool described above is referred to as the
“RFC Pool” and the amounts so reallocated will be distributed to the RMBS
Trusts, as follows:
First, the RMBS Cure Claim shall be paid in full, with 83% of the RMBS Cure
Claim (of $96 million) being paid from the GMACM Pool and 17% being paid from
the RFC Pool. The amount of the RMBS Cure Claim of each RMBS trust that has a
cure claim will be in the amounts as determined by Duff as previously disclosed
to the Institutional Investors, subject to the agreed upon cap of $96 million
for all RMBS Cure Claims.
Second, based on Duff’ s current determinations:
(i)
8.7% of the RMBS R+W Claims of the Original Settlement Trusts will be paid from
the GMACM Pool, and 91.3% of the RMBS R+W Claims of the Original Settlement
Trusts will be paid from the RFC Pool; and

(ii)
19.4% of the RMBS R+W Claims of the Additional Settlement Trusts will be paid
from the GMACM Pool, and 80.6% of the RMBS R+W Claims of the Additional
Settlement Trusts will be paid from the RFC Pool,

and in each case, the distribution within each Pool to each Original Settlement
Trusts and the Additional Settlement Trusts shall be allocated in accordance
with the determinations of each such RMBS Trusts R+W Claims in accordance with
Exhibit B to the Settlement Agreement (attached hereto as Schedule A); provided
however, the Insured RMBS Trusts that have made policy claims against their
Monoline and have received full payment of such claims as of the Effective Date
shall not receive any cash distribution hereunder for their RMBS Trust Claim,
but will retain their rights under the Monoline Reservation; provided further,
however, the Insured RMBS Trusts that have made policy claims against their
Monoline but have not received full payment of such claims as of the Effective
Date shall have their pro rata cash distribution calculated by Duff after
reduction of their Allowed RMBS Trust Claims to the extent of payments, past and
projected, or other consideration including commutation payments, furnished by
their Monoline.
All of Duff’s determinations are subject to further review and refinement and
the RMBS Trustees will continue to work in good faith and in consultation with
the Institutional Investors to agree on the final determination of all of the
foregoing determinations. In the event that, notwithstanding such efforts, there
remains a dispute between the RMBS Trustees and the Institutional Investors
regarding the foregoing, such dispute will be determined by the Court or by such
other dispute resolution as mutually agreed upon by the RMBS Trustees and the
Institutional Investors.
The RMBS Trustees will continue to work in good faith and in consultation with
the Institutional Investors to determine the universe of Additional Settlement
Trusts that are entitled to participate in the foregoing distributions and the
amount of such Additional Settlement Trusts’ R+W claims. Such determination
shall be based upon (a) the number and principal balances of loans for which a
Debtor entity is responsible for representation and warranties and (b) Duff’s
determination in accordance with Exhibit B of the Settlement Agreement of the
claims amounts attributable to each such Additional Settlement Trust. In
connection with the foregoing, the RMBS Trustees will make good faith efforts to
obtain, from reasonably available sources, documents evidencing the applicable
Debtor entities’ contractual obligations for such claims. In the event that,
notwithstanding such efforts, there remains a dispute between the RMBS Trustees
and the Institutional Investors regarding the foregoing, such dispute will be
determined by the Court or by such other dispute resolution as mutually agreed
upon by the RMBS Trustees and the Institutional Investors.


Schedule A to Annex III
Exhibit B to the Settlement Agreement


EXHIBIT B
ALLOCATION OF ALLOWED CLAIM
1.    Each Settlement Trust’s Allocated Claim shall be determined solely by the
Trustees pursuant to the advice of a qualified financial advisor (the “Expert”),
retained in the sole discretion of the Trustees of the Settlement Trusts and
upon whose advice the Trustees may conclusively rely, using the methodology set
forth below. To the extent that the collateral in any Settlement Trust is
divided by the Governing Agreements into groups of loans (“Loan Groups”) so that
ordinarily only certain classes of investors benefit from the proceeds of
particular Loan Groups, each of those Loan Groups shall be deemed to be separate
Settlement Trusts for purposes of the methodology set forth below, and the
Allocated Claim of any such Settlement Trust shall be the sum of the claim of
all of its constituent Loan Groups. The Expert is to apply the following
methodology:
(a)    Each Settlement Trust’s Allocated Claim shall be equal to the Total Claim
Amount multiplied by that Settlement Trust’s Claim Share.
(b)    Each Settlement Trust’s Claim Share shall be equal to: the product of
that Settlement Trust’s Estimated Losses and that Settlement Trust’s Exception
Rate; divided by the sum of each and every Settlement Trust’s product of its
Estimated Losses and its Exception Rate.
(i)    The Estimated Losses of each Settlement Trust are the sum of the realized
losses and the estimated projected losses, as determined by the Expert.
(ii)    The Exception Rate, as observed in liquidated loans for realized losses
and in active loans for projected losses, of each Settlement Trust is a
fraction, the denominator of which is the number of loans in the Settlement
Trust. The numerator of that fraction shall be determined by the Expert in the
following manner: first, all the loans in all of the Settlement Trusts shall be
stratified by vintage (e.g. 2006) and product type (e.g. Alt A); second, the
Expert shall conduct a review of a sufficiently large sample of loans to
determine a statistically significant estimate within each stratum for the ratio
(“Stratum Ratio”) of (1) the number of loans in that stratum for which there is
a deviation from the applicable guidelines and other requirements in the
representations and warranties contained in the Governing Agreements to (2) the
total number of loans in that stratum; and third, upon doing so, determining a
numerator for each Settlement Trust by making the following calculations: (I)
for each stratum in a Settlement Trust, calculate the product of (x) the number
of loans in such Settlement Trust in such stratum and (y) such stratum’s Stratum
Ratio, and (II) summing the products for each stratum calculated in clause (I).
2.    All distributions from the Estate to an Accepting Trust on account of any
Allocated Claim shall be treated as Subsequent Recoveries, as that term is
defined in the Governing Agreement for that trust; provided that if the
Governing Agreement for a particular Accepting Trust does not include the term
“Subsequent Recovery,” the distribution resulting from the Allocated Claim shall
be distributed as though it was unscheduled principal available for distribution
on that distribution date; provided, however, that should the Bankruptcy Court
determine that a different treatment is required to conform the distributions to
the requirements of the Governing Agreements, that determination shall govern
and shall not constitute a material change to this Settlement Agreement.
3.    Notwithstanding any other provision of any Governing Agreement, the
Debtors and all Servicers agree that neither the Master Servicer nor any
Subservicer shall be entitled to receive any portion of any distribution
resulting from any Allocated Claim for any purpose, including without limitation
the satisfaction of any Servicing Advances, it being understood that the Master
Servicer’s other entitlements to payments, and to reimbursement or recovery,
including of Advances and Servicing Advances, under the terms of the Governing
Agreements shall not be affected by this Settlement Agreement except as
expressly provided here. To the extent that as a result of the distribution
resulting from an Allocated Claim in a particular Accepting Trust a principal
payment would become payable to a class of REMIC residual interests, whether on
the distribution of the amount resulting from the Allocated Claim or on any
subsequent distribution date that is not the final distribution date under the
Governing Agreement for such Accepting Trust, such payment shall be maintained
in the distribution account and the relevant Trustee shall distribute it on the
next distribution date according to the provisions of this section.
4.    In addition, after any distribution resulting from an Allocated Claim
pursuant to section 3 above, the relevant Trustee will allocate the amount of
the distribution for that Accepting Trust in the reverse order of previously
allocated Realized Losses, to increase the Class Certificate Balance, Component
Balance, Component Principal Balance, or Note Principal Balance, as applicable,
of each class of Certificates or Notes (or Components thereof) (other than any
class of REMIC residual interests) to which Realized Losses have been previously
allocated, but in each case by not more than the amount of Realized Losses
previously allocated to that class of Certificates or Notes (or Components
thereof) pursuant to the Governing Agreements. For the avoidance of doubt, for
Accepting Trusts for which the Credit Support Depletion Date shall have occurred
prior to the allocation of the amount of the Allocable Share in accordance with
the immediately preceding sentence, in no event shall the foregoing allocation
be deemed to reverse the occurrence of the Credit Support Depletion Date in such
Accepting Trusts. Holders of such Certificates or Notes (or Components thereof)
will not be entitled to any payment in respect of interest on the amount of such
increases for any interest accrual period relating to the distribution date on
which such increase occurs or any prior distribution date. Any such increase
shall be applied pro rata to the Certificate Balance, Component Balance,
Component Principal Balance, or Note Principal Balance of each Certificate or
Note of each class. For the avoidance of doubt, this section 4 is intended only
to increase Class Certificate Balances, Component Balances, Component Principal
Balances, and Note Principal Balances, as provided for herein, and shall not
affect any distributions resulting from Allocated Claims provided for in section
3 above.
5.    Nothing in this Settlement Agreement amends or modifies in any way any
provisions of any Governing Agreement. To the extent any credit enhancer or
financial guarantee insurer receives a distribution on account of the Allowed
Claim, such distribution shall be credited at least dollar for dollar against
the amount of any claim it files against the Debtor that does not arise under
the Governing Agreements.
6.    In no event shall the distribution to an Accepting Trust as a result of
any Allocated Claim be deemed to reduce the collateral losses experienced by
such Accepting Trust.


ANNEX IV
The agreements, as they may have been amended or modified, under which the
Debtors and Ally will perform their obligations through the Effective Date, in
each case subject to the terms and conditions of each agreement, consist of:
•
The Intellectual Property Sublicense Agreement between Residential Capital, LLC
and
GMAC, Inc. (now known as Ally Financial Inc.) dated as of November 30, 2006;

•
The Shared Services Agreement between Ally Financial Inc. and Residential
Capital, LLC dated as of May 14, 2012, including all applicable Statements of
Work thereunder;

•
The Client Contract and Addendum between Ally Bank and GMAC Mortgage, LLC dated
as of November 29, 2011;

•
The Amended and Restated Master Mortgage Loan Purchase and Sale Agreement
between Ally Bank and GMAC Mortgage, LLC dated as of May 1, 2012;

•
Stipulation and Order With Respect to (A) the Amended and Restated Master
Mortgage Loan Purchase and Sale Agreement By and Between GMAC Mortgage, LLC and
Ally Bank and (B) Client Contract Between GMAC Mortgage, LLC and Ally Bank [ECF
No. 2632];

•
The Amended and Restated Servicing Agreement between Ally Bank and GMAC
Mortgage, LLC dated as of May 7, 2012;

•
Stipulation and Order Reserving Rights With Respect to Debtors’ Motion for
Interim and Final Orders Under Bankruptcy Code Sections 105(a) and 363
Authorizing the Debtors to Continue to Perform Under the Ally Bank Servicing
Agreement in the Ordinary Course of Business [ECF No. 1420];

•
The Amended and Restated Custodial Agreement between Ally Bank and Residential
Capital, LLC to be executed, and all other custodial agreements between the
Debtors and Ally Bank;

•
The Pledge and Security Agreement among GMAC Mortgage, LLC, ResCap, Ally Bank,
Ally Financial Inc., GMAC Mortgage Group, LLC, and Ally Investment Management
LLC dated as of April 25, 2012;

•
The Master Securities Forward Transaction Agreement between Ally Investment
Management, LLC and GMAC Mortgage, LLC dated as of April 30, 2012;

•
The Servicer Advance Receivables Factoring Agreement among Ally Commercial
Finance LLC, Residential Funding Company, LLC, and GMAC Mortgage, LLC dated as
of June 17, 2008; and

•
All other agreements that have been approved by an order of the Bankruptcy Court
during the Debtors’ chapter 11 cases.



ANNEX V
A full list of claims asserted against the Debtors can be obtained by
contacting:
Jordan Wishnew
Morrison & Foerster LLP
1290 Avenue of the Americas
New York, New York 10104
Phone: (212) 336-4328


EXHIBIT C
JOINDER TO THE PLAN SUPPORT AGREEMENT






--------------------------------------------------------------------------------




JOINDER ACKNOWLEDGEMENT
This joinder (this “Joinder”) to the Plan Support Agreement, dated as of May 13,
2013 (the “Agreement”), by and among (i) Residential Capital, LLC (“ResCap”) and
certain of its direct and indirect subsidiaries (collectively, the “Debtors”),
(ii) Ally Financial Inc. on its own behalf and on behalf of the AFI Parties,
(iii) the Official Committee of Unsecured Creditors as appointed by the
Bankruptcy Court (the “Creditors’ Committee”) and (iv) the Consenting Claimants
(as defined therein), is made by [____________________] (the “Joining Party”)
and is executed and delivered as of [_____________________], 2013. Each
capitalized term used herein but not otherwise defined shall have the meaning
set forth in the Agreement.
1.    Agreement to be Bound. The Joining Party hereby agrees to be bound by all
of the terms of the Agreement, a copy of which is attached to this Joinder as
Annex I (as the same has been or may be hereafter amended, restated or otherwise
modified from time to time in accordance with the provisions hereof). The
Joining Party shall hereafter be deemed to be a “Consenting Claimant” and a
“Supporting Party” for all purposes under the Agreement.
2.    Representations and Warranties. The Joining Party hereby represents that,
as of the date hereof (a) it is either (i) the legal and/or beneficial owner of
its Claims, if any, (ii) counsel for the putative class with respect to such
Claims, if any, or (iii) the investment manager for the legal and beneficial
owners of Claims, if any, subject to the Agreement as set forth on its signature
page hereto or on an annex thereto, and (b) subject to sections 5.4 and 7.5 of
the Agreement, it has full power to vote, dispose of, and compromise such
Claims.
3.    Governing Law. This Joinder is to be governed by and construed in
accordance with the laws of the State of New York applicable to contracts made
and to be performed in such state, without giving effect to the choice of laws
principles thereof.
4.    Notice. All notices and other communications given or made pursuant to the
Agreement shall be sent to:
To the Joining Party at:
[JOINING PARTY]
[ADDRESS]
Attn:
Facsimile: [FAX]
EMAIL:


